

Exhibit 10.6


*** Where this marking appears throughout this Exhibit 10.6, information has
been omitted pursuant to a request for confidential treatment and such
information has been filed with the Securities and Exchange Commission
separately.


FACILITIES LEASE AGREEMENT


This FACILITIES LEASE AGREEMENT (this "Agreement") is entered into on May 18,
2009 (the "Effective Date") by and among SemMaterials Energy Partners, L.L.C., a
Delaware limited liability company ("SMEP"), SGLP Asphalt, L.L.C., a Texas
limited liability company ("SGLP Asphalt" and together with SMEP, "Lessor"), and
Ergon Asphalt & Emulsions, Inc., a Mississippi corporation ("Lessee"). The
parties agree that in consideration of and reliance upon the promises made
herein, and performances due hereunder, the parties contract and agree as
follows:


Section 1.     Leased Premises and Use.


Lessor owns the asphalt facilities described on Exhibit A-1 (each a "Facility"
and collectively the "Facilities"). For the rentals and upon and subject to the
terms and conditions hereinafter set forth, Lessor hereby leases the Facilities
to Lessee, and Lessee hereby leases the Facilities from Lessor, subject to the
Permitted Encumbrances (as defined herein). The Facilities include the land,
buildings, improvements, asphalt storage and processing assets (collectively,
the "Leased Premises") along with the associated: (i) storage, use, and
occupancy rights to, of, or in any buildings, fixtures, equipment, or other
physical assets on the Leased Premises or hereinafter constructed on the Leased
Premises, (ii) necessary rights of ingress, egress, storage, and transportation
(including all existing rights to rail service to the extent such rights are
assignable) to, on, or over the Leased Premises for Lessee and Lessee's agents,
invitees, customers, or representatives, as reasonably necessary to further
Lessee's operations at the Leased Premises, and (iii) right to receive, use, and
enjoy public and private utility services at the Leased Premises, such including
by the way of example but not being limited to, sewer, water, electricity, fuel,
waste disposal, and telephone all at Lessee's sole expense. The Leased Premises
may be used by Lessee for the receipt, storage, manufacturing, blending and
shipping of asphalt products and associated raw materials, and all purposes
reasonably related thereto, and for no other purpose without Lessor's written
consent, which consent shall not be unreasonably withheld. Lessee accepts the
Leased Premises on the commencement date of the Term (as defined below) of this
Agreement "AS IS'', "WHERE IS" without warranty of any kind, express or implied,
including, but not limited to, any warranty of habitability, suitability or
fitness for a particular purpose, except to the extent specifically set forth in
this Agreement.


The Leased Premises shall include the rights of Lessor under the leases set
forth in Exhibit A-2 (collectively, the "Rail Leases"). Lessee shall be subject
to the terms of the Rail Leases and perform all obligations of Lessor as lessee
under each of the Rail Leases which accrue during the Term of this Agreement
(but not any obligations which survive the termination of any Rail Lease which
is terminated prior to the expiration of the Term of this Agreement), except
that Lessor shall be obligated to timely pay rents or other sums due thereunder
so long as Lessee pays all rent due under the terms of this Agreement. Lessee
agrees to indemnify Lessor, and hold it harmless, from and against any and all
claims, damages, losses, expenses and liabilities (including reasonable
attorneys' fees) incurred as a result of Lessee's non-performance or
non-observance of any of Lessor's obligations as lessee under the Rail Leases
which, as a result of this Agreement, became an obligation of Lessee. If Lessee
makes any payment to Lessor pursuant to this indemnity, Lessee shall be
subrogated to the rights of Lessor concerning such payment. Lessee shall not do,
nor permit to be done, any act or thing which is, or with notice or the passage
of time would be, a default under this Agreement or the Rail Leases. Lessee
shall look solely to the lessors under each of the Rail Leases for all services
to be


1

--------------------------------------------------------------------------------




provided by such lessors thereunder and shall not, under any circumstances, seek
nor require Lessor to perform any of such services, nor shall Lessee make any
claim upon Lessor for any damages which may arise by reason of any such lessor's
default under the Rail Leases. However, Lessor shall reasonably cooperate with
Lessee to exercise or enable Lessee to exercise any rights or remedies available
to enforce each Rail Lease for Lessee's benefit in the event of a default by the
lessor under each Rail Lease. Lessor agrees to indemnify Lessee, and hold it
harmless, from and against any and all claims, damages, losses, expenses and
liabilities (including reasonable attorneys' fees) incurred as a result of
Lessor's non-performance of its obligations with respect to the Rail Leases as
set forth in this paragraph, so long as Lessee has paid all rent due under the
terms of this Agreement. Lessor shall not do, nor permit to be done, any act or
thing which is, or with notice or the passage of time would be, a default under
the Rail Leases. If for any reason the term of any Rail Lease shall terminate
prior to the expiration or termination of the Term of this Agreement, the Leased
Premises shall automatically exclude the rights of Lessor under such Rail Lease,
and Lessor shall not be liable to Lessee by reason thereof unless said
termination shall have been caused by the default of Lessor under the applicable
Rail Lease, and said Lessor's default was not as a result of a Lessee default
hereunder.


Notwithstanding the foregoing, the Leased Premises shall not include inventories
of off-spec product, obsolete raw materials inventories in tanks, bags, totes,
drums and boxes, and miscellaneous equipment and incomplete capital improvements
unrelated to ordinary operations at the Facilities; such miscellaneous equipment
and incomplete capital improvements unrelated to ordinary operations at the
Facilities are listed on Exhibit A-3 hereto (the "Excluded Assets"). Lessee
assumes no responsibility for the Excluded Assets. Lessor shall use reasonable
commercial efforts to remove the Excluded Assets from the Leased Premises within
sixty (60) days following the Effective Date; provided, that Lessee acknowledges
that SemMaterials, L.P. owns products located on the Leased Premises and has the
right to store such products on the Leased Premises until October 31, 2009 or as
otherwise set forth in the Access and Use Agreement (as defined herein) and the
Terminalling and Storage Agreement (as defined herein). Any Excluded Assets
remaining at that time may be secured and stored by Lessee, at Lessor's expense.
In addition, the Leased Premises shall not include (i) finished asphalt product
owned by SemMaterials, L.P. or its affiliates and not purchased by Lessee and
(ii) any rail cars owned or leased by SemMaterials, L.P. or its affiliates.


Section 2.    Term.


This Agreement shall commence on May 18, 2009, and shall terminate on December
31, 2011 (the "Term").


Section 3.     Compensation.


Except as provided elsewhere herein, during the Term of this Agreement, Lessee
shall pay to Lessor the rent and other charges set forth on Exhibit B attached
hereto.


Section 4.     Asphalt Product and Raw Materials.


Lessee shall be solely responsible to furnish all asphalt and related raw
materials used to manufacture any and all finished asphalt products at the
Leased Premises.


Section 5.     Contract Limited to Available Capacity.


Lessee will only process those qualities and grades of finished asphalt products
that are compatible with the current processing capabilities of the Leased
Premises unless agreed to otherwise by the parties.






2

--------------------------------------------------------------------------------






Section 6.     Title and Risk of Loss.


Title to asphalt, raw materials and finished asphalt products received,
unloaded, stored, or otherwise handled at the Leased Premises shall be in the
name of Lessee and shall be the sole responsibility of Lessee.


Section 7.    Improvements.


Subject to Lessor's written approval, which approval may relate to design,
location, construction methods, and installation procedures but shall not in any
event be unreasonably withheld, and subject to the terms, provisions, and
conditions of this Agreement, Lessee may construct or place upon the Leased
Premises, at Lessee's sole expense, improvements required by Lessee for the
purpose of furthering Lessee's permitted use of the Leased Premises. Absent
agreement of Lessor and Lessee to the contrary, all permanent improvements shall
be the property of Lessor, while all temporary improvements, trade fixtures, and
movable equipment made or installed by Lessee shall remain the property of
Lessee.


Lessee shall have the right to install and maintain signage at the Leased
Premises at Lessee's sole cost and expense (including but not limited to
construction costs, permits and licensing fees) and in conformity with all
applicable laws, restrictive covenants, ordinances, rules and regulations;
provided that such signage shall only relate to Lessee's occupancy of and
operations on the Leased Premises. Upon the expiration or earlier termination of
this Agreement, Lessee shall remove all signage and repair any damage caused
therefrom at Lessee's sole cost and expense.


Section 8.     Confidential Disclosures.


All confidential information, technical information, trade or business secrets,
or the like (the "Confidential Information") which is disclosed by one party to
the other, or is learned by one party from the other, in carrying out the terms
and purpose of this Agreement shall remain the property of the party from whom
it originates. The party receiving such Confidential Information shall maintain
in confidence the Confidential Information so received and will not use such
information to the detriment of the originating party, until such time as the
Confidential Information so received enters the public domain other than by the
act or omission of the recipient. Notwithstanding the foregoing, either party
may disclose such Confidential Information (i) to its counsel, accountants,
investors, lenders or other representatives if necessary for such party's
business operations and so long as such persons are aware of and agree to comply
with the provisions of this Section 8 or (ii) as may be required by law. Any
Confidential Information which can be shown by the recipient to have been in the
public domain, or known to the recipient at the time of disclosure, shall not be
deemed "Confidential Information" pursuant to this Agreement. Without limiting
the foregoing, Lessor acknowledges and agrees that all Volumes Reports and the
contents thereof submitted pursuant to Section 23 hereof constitute Confidential
Information of Lessee and may not be shared with or disclosed to third parties
without Lessee's prior written consent. The parties consent to (i) the provision
of this Agreement to Lessor's lenders in connection with the acquisition of the
non-disturbance agreements in accordance with Section 22.1 and (ii) the issuance
of a press release by Lessee or Lessor relating to the leasing of the Facilities
pursuant to this Agreement. The obligations set forth in this Section 8 shall
survive the expiration or termination of this Agreement.


Section 9.     Environmental, Health, Safety, Transportation, and Security.


9.1    Lessee shall use the Leased Premises only for the purpose contemplated by
this Agreement and related purposes associated with asphalt facility operations.
Lessee shall not permit the Leased Premises to be used for any unlawful purpose.


3

--------------------------------------------------------------------------------






9.2     For purposes of this Agreement:


(a)    the term "Environmental, Health, Safety, Transportation, and Security
Laws" shall mean and include all applicable federal, state, local or municipal
laws, rules, regulations, statutes, ordinances or orders of any governmental
authority, relating to (i) the control of any pollutant, or protection of health
or the air, water or land, (ii) waste generation, handling, treatment, storage,
disposal, discharge, release, emission or transportation, (iii) exposure to
hazardous, toxic or other substances alleged to be harmful, (iv) the protection
of any endangered or at-risk plant or animal life, (v) occupational or public
health and safety, (vi) transportation, including transportation of materials,
or (vi) site or homeland security, including prevention and disruption of
terrorist attacks, the protection of the public, resources, and infrastructure,
or response to terrorist attacks. "Environmental, Health, Safety,
Transportation, and Security Laws" shall include, but not be limited to, the
Clean Air Act, 42 U.S.C. § 7401 et seq., the Clean Water Act, 33 U.S.C. § 1251
et seq., the Resource Conservation Recovery Act ("RCRA"), 42 U.S.C. § 6901 et
seq., the Toxic Substances Control Act, 15 U.S.C. § 2601 et seq., the Safe
Drinking Water Act, 42 U.S.C. § 300f et seq., the Comprehensive Environmental
Response, Compensation and Liability Act ("CERCLA"), 42 U.S.C. § 9601 et seq.,
the Atomic Energy Act, 42 U.S.C. § 2011 et seq., the Occupational Health and
Safety Act ("OSHA"), 29 U.S.C. § 651 et seq., the Ports and Waterways Safety
Act, 33 U.S.C. § 1221 et seq., the Hazardous Materials Transportation Act, 49
U.S.C. § 1801 et seq., the Homeland Security Act, 6 U.S.C. § 101 et seq. and the
Critical Infrastructure Information Act, 6 U.S.C. § 131 et seq. The term
"Environmental Health, Safety, Transportation, and Security Laws" shall also
include all applicable executive orders and state, local and municipal laws,
rules, regulations, statutes, ordinances and orders dealing with the subject
matter of the above federal statutes; and


(b)    the term "Hazardous Materials" shall mean any (i) petroleum or petroleum
products, (ii) asbestos or asbestos containing materials, (iii) hazardous
substances as defined by § 101(14) of CERCLA, (iv) radioactive substances and
(v) any other chemical, substance or waste that is regulated by any governmental
authority under any Environmental, Health, Safety, Transportation, and Security
Law.


9.3    Lessee shall conduct operations on the Leased Premises in compliance with
all applicable Environmental, Health, Safety, Transportation, and Security Laws
and manage any Hazardous Materials on the Leased Premises in compliance with all
such laws. Lessee shall promptly, and in any event within twenty-four hours of
the occurrence, notify Lessor of any release or spill of a Hazardous Material at
the Leased Premises that is reportable or requires a response action, including
remediation, under Environmental, Health, Safety, Transportation, and Security
Laws and shall promptly and completely implement any response action for with
respect to such release or spill required under such laws or by a governmental
authority. Lessee shall provide Lessor with copies of any reports or monitoring
results provided to a governmental authority with respect to any such release,
spill or response action no later than five (5) business days of the submittal
to the governmental authority. Furthermore, Lessee also shall provide to Lessor
copies of any and all correspondence to or from the governmental authority
relating to the release, spill or response action within five (5) business days
of the day the correspondence is sent to or received by the Lessee, as
applicable.


9.4     Without limiting the generality of the foregoing,


(a)     Lessee shall be responsible for complying with any and all notification
or reporting requirements under Environmental, Health, Safety, Transportation,
and Security Laws arising out of Lessee's use of the Leased Premises; provided,
however, that Lessor retains the right but not the obligation to make, after
prior written notice to Lessee, any environmental notification or report
required by law and involving the Leased Premises which has not been completely
performed or provided by Lessee. Lessee shall keep Lessor fully informed and
provide Lessor with documentation pertaining to any notification or reporting


4

--------------------------------------------------------------------------------




under Environmental, Health, Safety, Transportation, and Security Laws
applicable to the Leased Premises or Lessee's operations thereon.


(b)    Lessee shall, at Lessee's own cost and expense, obtain and maintain in
effect during the term of this Agreement such environmental health, safety,
transportation and security permits, licenses, plans, approvals, or other such
authorizations under Environmental, Health, Safety, Transportation, and Security
Laws as are necessary for Lessee to comply with Lessee's duties and obligations
under this Agreement and as are necessary for Lessee to conduct its operations
on the Leased Premises. By way of example, but not limitation, such necessary
environmental permits or plans may include, but will not be limited to, Title V
and applicable state Air Operating Permits, Spill Prevention Control,
Countermeasure Plan, and Facility Response Plan as both plans are set forth in
40 CFR 112, U.S. Coast Guard Facility Security Plans, and such other plans or
permits that may be required by any and all local, state and federal agencies.
Lessor shall reasonably cooperate with Lessee to transfer to or at the direction
of Lessee at the commencement of the term any permits or other authorizations
relating to the Leased Premises issued to Lessor under applicable Environmental,
Health, Safety, Transportation, and Security Laws. Lessee will give Lessor
written notice and obtain Lessor's prior written approval, such approval not to
be unreasonably withheld, for any and all additions or improvements to the
Leased Premises requiring a new permit or a permit modification under
Environmental, Health, Safety, Transportation, and Security Laws.


(c)    Lessee shall promptly, and in any event within five (5) business days of
receipt or, as applicable, issuance or assessment, notify and provide copies to
Lessor of any and all Warning Letters, Notices of Violation, Consent Orders or
Decrees, Notices of Stipulation, including any monetary penalties assessed
(collectively, "Non-Compliance Notices") relating to an allegation or
declaration of non-compliance with, or need for investigation, remedial or other
response action under, any Environmental, Health, Safety, Transportation, and
Security Law, regardless of whether Lessee disputes such Non-Compliance Notice.
Lessee is further obligated to provide Lessor copies of its response to any such
Non-Compliance Notice no later than five (5) business days after submittal
thereof fully explaining how the non-compliance matter or required
investigation, remedial or other response action is to be resolved or why Lessee
believes that the alleged non-compliance matter or requested action is not
accurate or not applicable. Lessee shall continue to provide to Lessor any and
all correspondence relating to the Non-Compliance Notice until such time as
Lessee demonstrates to the reasonable satisfaction of Lessor that the
Non-Compliance Notice has been resolved through correspondence or other
documentation from the governmental authority, or if such correspondence or
other documentation is unavailable or impractical, through an alternative
written demonstration reasonably satisfactory to Lessor by the Lessee to the
Lessor and any counsel that Lessor requests in writing be copied on such
communications.


9.5    Lessee shall have the right at its cost to conduct environmental site
assessments of the Leased Premises (the "Environmental Assessments") to serve as
a baseline for the condition of the Leased Premises, subject to the following
conditions: (a) Lessee shall obtain Lessor's prior written approval, which
approval shall not be unreasonably withheld or delayed, of the professional
consultant or consultants who will perform the Environmental Assessments, (b)
the Environmental Assessments shall be conducted in accordance with the scope of
work set forth in Exhibit D attached hereto; provided Lessee shall provide
Lessor with a copy of and consult with Lessee with respect to any draft Phase II
sampling and analysis plan as set forth in the scope of work and consult with
Lessor and consider in good faith any comments of Lessor concerning the scope of
any such sampling and groundwater sampling shall be conducted only in the event
there is reasonable justification for the need for such sampling and Lessor
gives prior written approval for such sampling, which approval shall be in
Lessor's sole discretion, (c) Lessee shall be responsible for the management and
proper disposal of any wastes generated in connection with invasive sampling
conducted as part of the Environmental Assessments, (d) the site visit and any
sampling component of the Environmental Assessments shall be


5

--------------------------------------------------------------------------------




conducted as soon as reasonably practical, subject to clause (e) below, and the
Environmental Assessments, including the written reports thereof, must be
complete no later than one hundred eighty (180) after the date of this
Agreement, (e) Lessor shall have the right to be present during any site visit
or sampling activity and the right to collect split samples and/or its own
samples and Lessee shall provide reasonable advance notice to Lessor of the
proposed schedule for site visits and sampling activity and coordinate with
Lessor in advance on the scheduling of site visits to allow Lessor to have a
represent present during each site visit or sampling activity conducted in
connection with the performance of the Environmental Assessments, (f) Lessor or
Lessor's representative participating in a site visit shall respond to a request
to conduct groundwater sampling at a site before or during the site visit of the
Facility in question, (f) Lessee shall provide Lessor with a copy of any
sampling results within five (5) business days of Lessee's receipt of same, (g)
Lessor shall be provided a copy of each draft Environmental Assessment report
and shall be afforded a period of at least five (5) business days to review and
provide comments on the draft report; provided the parties agree to work
cooperatively if either party believes additional time beyond that provided in
this Agreement is needed to review a draft Environmental Assessment report
before final issuance of the report, (h) any factual corrections timely made by
Lessor on the draft Environmental Assessment report will be included in the
final report and any other comments timely made by Lessor will be considered in
good faith by Lessee and its consultant, (i) Lessor shall be entitled to rely on
the final Environmental Assessment reports and Lessee shall provide a complete
copy, including copies of the site plan, interview logs, field log books, and
any other attachments or appendices, of each final Environmental Assessment
report in electronic format and hard copy to Lessor within five (5) business
days of Lessee's receipt thereof, and (j) no invasive sampling shall be
conducted at the Facility in Austin, Texas, and no Environmental Assessments
shall be conducted for the Facility in Reading, Pennsylvania. If, with respect
to any Facility, the results of invasive sampling conducted in connection with
the Environmental Assessments reveal any adverse environmental condition which,
in Lessee's determination will likely result in the material impairment of
Lessee's ability to operate such Facility, then Lessee may, upon ten (10) days'
prior written notice to Lessor, terminate this Agreement with respect to such
Facility, which shall cease to be part of the Leased Premises for purposes
hereof as of the effective date of such termination. Until the final
Environmental Assessment for a Facility has been received and submitted to
Lessor, notwithstanding Section 9.3 above Lessee shall be required to provide
immediate notice (within eight hours of discovery) to Lessor of any spill or
release occurring after the Effective Date with respect to such Facility, to
maintain and provide to Lessor a detailed report concerning such release or
spill, including sampling data and photographs, and to reflect such occurrence
in the Environmental Assessment for the Facility. Lessor shall make all
decisions on the reportability of any finding derived, in part or whole, from an
Environmental Assessment to any governmental authority and Lessee shall not
report any such finding to a governmental authority without prior written
approval from Lessor; provided, however, in the event and to the extent Lessee
makes a good faith determination that it has a legal obligation to make such
report and Lessor has not made a report, Lessee may make such report provided
(i) Lessee gives written notice to Lessor that it intends to make the report and
Lessor still elects not to make the report and (ii) Lessee provides Lessor with
a copy of any such report within five (5) business days of its submittal.


9.6    Without the prior written approval of Lessor, Lessee shall not conduct
any soil, ground water, surface water, or other similar site investigation,
sampling, or monitoring of the Leased Premises (other than the sampling
performed in accordance with Section 9.5 above) unless so ordered by a
governmental authority, required by the express terms of any permit for the
Leased Premises issued under applicable Environmental Health, Safety,
Transportation, and Security Laws, or advised by Lessee's counsel as immediately
necessary due to emergency or exigent circumstances such as those described in
Section 9.3 above. The Lessor shall make the final decision as to whether the
need or justification of the Lessee's request for any and all such discretionary
soil, ground water, or other similar site investigation, sampling, or monitoring
of the Leased Premises is warranted. If so warranted, the Lessor shall have the
right enter the Leased Premises to routinely monitor the Lessee's progress and
ensure that the scope-of-work adheres to that which the Lessor approved.


6

--------------------------------------------------------------------------------




Nothing in this Section 9.6 is intended to be or shall be construed to
constitute authority or an exercise of control by Lessor for environmental,
health, safety, transportation, or security aspects of Lessee's operations on
the Leased Premises, such activities being under the sole control of Lessee.


9.7    At the end of the Term of this Agreement, except to the extent otherwise
requested by Lessor, Lessee shall be responsible, at its cost and in compliance
with Environmental, Health, Safety, Transportation, and Security Laws, for
removal and proper management of Hazardous Materials on or in the vicinity of
the Leased Premises resulting from or used in connection with Lessee's operation
on the Leased Premises. Any environmental condition on or about the Facilities
in Austin, Texas or Reading, Pennsylvania at the termination of this Agreement
and any groundwater contamination at a Facility for which Lessor has elected not
to approve groundwater sampling in connection with Lessee's Environmental
Assessment thereof shall be presumed to be conditions existing on or prior to
the Effective Date and the responsibility of Lessor; provided, however, Lessor
may rebut this presumption with evidence establishing that the condition was
caused by, contributed to by, or exacerbated as a result of Lessee's operations.
Lessee shall reasonably cooperate with Lessor to transfer to or at the direction
of Lessor at the end of the Term of this Agreement any permits or other
authorizations relating to the Leased Premises issued to Lessee under applicable
Environmental, Health, Safety, Transportation, and Security Laws; provided,
however, if requested by Lessor, instead of transferring a permit or other
authorization, Lessee shall at its cost and expense and in compliance with
Environmental, Health, Safety, Transportation, and Security Laws initiate and
complete any actions required to terminate such permits or other authorization.
Lessee's obligation under this Section 9.7 shall survive termination of this
Agreement.


9.8    Should any change in Environmental, Health, Safety, Transportation, and
Security Laws require any alterations or additions to the improvements installed
by Lessor on the Leased Premises and such alterations or additions are necessary
for the conduct of Lessee's normal business operations thereon, then Lessor
shall make the required alterations or additions to such improvements within a
reasonable time after receipt of Lessee's written request therefor.


Section 10.     Indemnity.


10.1    Lessee's Indemnity to Lessor. Lessee shall indemnify and defend Lessor,
its employees, directors, partners, members, representatives, agents and
affiliates (the "Lessor Indemnitees") against any and all suits, judgments,
losses, damages, costs, fees, penalties, awards and the like (the foregoing
including but not limited to attorneys' fees and litigation costs)
(collectively, "Damages") for personal injury, death, property damage, or any
other loss or claim arising out of, from, or otherwise related to (i) Lessee's
operation and use of the Leased Premises or (ii) any violation of Environmental,
Health, Safety, Transportation, and Security Laws or the release of any
Hazardous Materials on or at the Leased Premises occurring during the term of
the Agreement or attributable to an act or omission of Lessee, its employees,
invitees, agents, contractors, customers or representatives (collectively,
"Indemnified Environmental Matters"); except that Lessee shall not indemnify or
agree to defend Lessor to the extent Damages are caused by the negligence, gross
negligence or willful misconduct of any Lessor Indemnitee. IT IS THE INTENT OF
LESSOR AND LESSEE THAT LESSEE'S OBLIGATIONS UNDER THIS SECTION 10.1 FOR
INDEMNIFIED ENVIRONMENTAL MATTERS SHALL APPLY REGARDLESS OF WHETHER ANY LESSOR
INDEMNITEE WOULD BE SUBJECT TO STRICT LIABILITY UNDER ENVIRONMENTAL, HEALTH,
SAFETY, TRANSPORTATION, AND SECURITY LAWS FOR SUCH INDEMNIFIED ENVIRONMENTAL
MATTER. Lessee's obligation under this Section 10.1 shall survive termination of
this Agreement.


10.2    Lessor's Indemnity to Lessee. Lessor shall indemnify and defend Lessee,
its employees, directors, partners, members, representatives, agents and
affiliates (the "Lessee Indemnitees") against any


7

--------------------------------------------------------------------------------




and all Damages for personal injury, death, property damage or any other loss or
claim to the extent arising out of the acts or omissions of any Lessor
Indemnitee while on the Leased Premises or otherwise to the extent in connection
with Lessor's performance of this Agreement, except that Lessor shall not
indemnify or agree to defend Lessee for Damages caused by the negligence, gross
negligence, willful misconduct of Lessee Indemnitees or for any Damages for
which Lessee is indemnifying Lessor pursuant to Section 10.1. Lessor's
obligation under this Section 10.2 shall survive termination of this Agreement.


Section 11.    Insurance.


11.1     Lessee agrees to secure and maintain insurance in amounts not less than
the following coverage and terms set forth in Sections 11.2, 11.3, 11.4 and
11.5.


11.2    Workers' compensation insurance in accordance with the statutory
requirements of the state or states in which each Facility is located and the
U.S. Longshore and Harbor Workers Act, as applicable, and employer's liability
insurance with minimum limits of not less than $1,000,000.


11.3    Commercial general liability insurance with minimum limits of not less
than $1,000,000 for property damage and bodily injury. Such policy(ies) shall
include marine terminal operator's liability covering Lessee's operations at the
Leased Premises.


11.4    Automobile liability with minimum limits of not less than $1,000,000 for
property damage and bodily injury, covering all vehicles owned, hired, rented,
contracted for, or used by Lessee, or Lessee's successors, assigns, employees,
agents, licensees or invitees.


11.5    Umbrella liability insurance with minimum limits of not less than
$10,000,000 covering excess of Employer's Liability, Commercial General
Liability, and Automobile Liability.


11.6    Lessor shall maintain basic causes of loss form property insurance on
the improvements on the Leased Premises, but not on Lessee's personal property
or inventory, for full replacement cost value. Lessor shall also maintain during
the Term hereof employer's liability insurance, commercial general liability
insurance, automobile liability insurance, and umbrella liability insurance at
limits equivalent to those specified for Lessee in Sections 11.2, 11.3, 11.4 and
11.5 above.


11.7    Lessor or Lessee, as applicable, shall be named as an additional insured
on the policies to be maintained by the other party as specified in this Section
11, except for Workers' Compensation insurance. Each party shall furnish to the
other certificates of insurance evidencing the insurance coverage specified
herein to be maintained by the furnishing party. Each such certificate shall
provide that each of the policies to which such certificate shall pertain shall
not be canceled or materially changed without thirty (30) days prior written
notice to the other party. All insurance required to be maintained under the
terms of this Agreement shall be written by insurer(s) with an A.M. Best rating
of A- or better.


11.8    Each of Lessor and Lessee ("Releasing Party") hereby releases the other
("Released Party") from any liability which the Released Party would, but for
this paragraph, have had to the Releasing Party arising out of or in connection
with any damage to the property of Releasing Party at the Leased Premises which
is or would be covered by a basic causes of loss form of property insurance with
no deductible in the state in which such Leased Premises is located, regardless
of whether or not such coverage is actually being carried by the Releasing
Party. Lessor and Lessee shall use best efforts to have their respective
policies of insurance contain a waiver of subrogation provision incorporating
the above covenant and providing that the insurance shall not be invalidated by
the insured's written waiver prior to a loss of any or all right of recovery
against any party for any insured loss.


8

--------------------------------------------------------------------------------






11.9    Lessor's and Lessee's obligations with respect to the restoration of any
Facility following any casualty event, whether insured or uninsured
("Casualty"), shall be governed by the terms and provisions of this Section
11.9. Within thirty (30) days following the Casualty, Lessor shall consult with
Lessee in good faith and advise Lessee of the estimated cost (the "Cost") and
time required to restore and repair such Facility to substantially its pre-loss
condition (the "Loss Notice"). If the Cost is less than or equal to the sum of
(i) the greater of (A) $*** or (B) the annual Base Rental Fee at the subject
Facility (or, if the number of months remaining in the Term is less than twelve
(12) months, the sum of Base Rental Fees for the months remaining in the Term)
and (ii) estimated insurance proceeds, if any (the "Formula"), the Lessor shall
have an obligation to restore and repair the Facility to substantially its
pre-loss condition, and Lessor shall commence such repair work promptly and
complete same as expeditiously as commercially reasonably possible, unless
Lessee elects to terminate this Lease pursuant to the following provisions of
this section. If the Cost is greater than the Formula, then Lessor shall have no
obligation to restore and repair the Facility and may terminate this Agreement
as to such Facility. In the event that the damage caused by the Casualty is such
that it materially interferes with Lessee's ability to conduct its normal
business operations at the Facility and the restoration and repair (i) cannot be
completed or is not completed in *** days or (ii) cannot be completed by *** of
any year during the Term of this Agreement, Lessee may terminate this Agreement
as to such Facility effective on the date of the Casualty provided it does so by
notice to Lessor no later than five (5) days after the date of the Loss Notice.
During the period of restoration, the Base Rental Fee shall be equitably abated
based upon the effect of the Casualty upon Lessee's ability to conduct normal
business operations at the Facility. Notwithstanding anything to the contrary
contained herein, Lessee shall be solely responsible for the repair and
restoration of any temporary improvements, trade fixtures, equipment and any
other property of Lessee made, installed or brought upon the Facility by Lessee.


Section 12.    Condemnation.


If any Facility shall be in its entirety taken or condemned for any public
purpose this Agreement shall terminate as to such Facility, and all obligations
of Lessee hereunder to pay rent, taxes, and insurance premiums as to such
Facility, shall cease as of the date of condemnation. If any portion of any
Facility is taken or condemned to such an extent as to, in Lessee's reasonable
determination, materially interfere with Lessee's ability to conduct its normal
business operations at such Facility for a period of *** days or more, Lessee
shall have the right to terminate this Agreement as to such Facility by giving
written notice of termination to Lessor within thirty (30) days of receiving
notice of such condemnation, whereupon Lessee's rent obligations shall cease as
to such Facility. If any Facility is partially condemned and Lessee determines
the taking will not materially interfere with Lessee's ability to conduct its
normal business operations at such Facility, Lessee shall be entitled to an
equitable reduction in rent taking into account the effect upon Lessee's
operations of the property so taken. Lessee shall be entitled to make a separate
claim against the condemning authority for an award for the value of any of
Lessee's property, for moving and relocation expenses, and for such business
damages and/or consequential damages as may be allowed by law.


Section 13.     Limitations.


Neither party to this Agreement shall be liable to the other party for
consequential, incidental, punitive, or indirect damages (including, but not
limited to, lost profits or lost savings) arising from, relating to, or in
connection with this Agreement and/or the Leased Premises, even if such party
has been advised of the possibility of or could have foreseen such damages,
except to the extent such damages result from the gross negligence or willful
misconduct of a party. This limitation applies regardless of the form of action,
including, but not limited to, an action in law or equity.






9

--------------------------------------------------------------------------------




Section 14.     Maintenance.


Subject to the limitations set forth in this Section 14, Lessee shall be
responsible for the maintenance and repair of the Leased Premises including all
tanks, equipment, or improvements placed or installed on the Leased Premises,
whether placed or installed by Lessee or Lessor. Lessee will maintain and
operate the Leased Premises in accordance with the equipment manufacture's
standards and observed historical maintenance performed at the Leased Premises.
Lessee shall keep the Leased Premises free of all liens, pledges, mortgages,
deeds of trust, security interests, leases, subleases, easements, servitudes and
other encumbrances of any kind or nature.


Notwithstanding anything to the contrary in this Section 14, and except for
repairs and maintenance resulting from the negligence, gross negligence or
willful misconduct of Lessee, its employees, directors, partners, members,
representatives, agents, contractors, invitees or affiliates, Lessor, and not
Lessee, shall be responsible for (at its expense and without reimbursement from
Lessee) any repairs and maintenance costing in excess of $*** per occurrence, to
the extent necessary for the operations of Lessee's business on the Leased
Premises in connection with the following improvements: (i) tank foundations,
shells, floors, roof and insulation; (ii) dikes, containment areas and security
fencing; (iii) scales; (iv) rail spurs, docks and dredging; (v) heaters and
boilers; (vi) buildings and HV AC; (vii) Motor Control Center and Motor Starters
(including VFD); (viii) pumps; (ix) mills; and (x) tank gauge systems. The $***
repair and maintenance obligation of Lessor set forth above shall not apply to
the annual maintenance retooling of the mills. If replacement of a mill is
required, Lessor shall replace such mill and Lessee shall reimburse Lessor the
first $*** of the cost to replace said mill.


Section 15.    Possession and Access.


Lessee shall enjoy exclusive possession of the Leased Premises at all times
during the term of this Agreement, and Lessor and its agents and representatives
shall have limited access to the Leased Premises for the purpose of inspection,
in the case of an emergency, for the purpose of showing to potential purchasers
of the Facility, lenders or investors and for any other purpose contemplated by
this Agreement. Lessor and its agents and representatives shall comply with
Lessee's standard safety rules and access requirements while on the Leased
Premises.


Section 16.     Default.


16.1    By Lessee. Lessor may terminate this Agreement: (a) at any time for
nonpayment of any sums due hereunder that are thirty (30) days past due
following written notice to Lessee; or (b) if Lessee fails to perform any act or
covenant under or required by this Agreement, other than a monetary default
governed by Section 16.l(a), within thirty (30) days following receipt of
written notice of such default, or, if such default is of a nature that it
cannot be cured within thirty (30) days, Lessee fails to commence to cure same
within such thirty (30)-day period and continuously pursue such cure thereafter
to completion with reasonable diligence. Should Lessee fail to cure any default,
then, in addition to the right to terminate this Agreement, Lessor may take any
other action permissible at law or in equity.


16.2    By Lessor. Lessee may terminate this Agreement if Lessor fails to
perform any act or covenant under or required by this Agreement, provided that
Lessee first provides written notice to Lessor of such alleged default and
Lessor fails to cure such default within thirty (30) days following receipt of
such notice, or, if such default is of a nature that cannot be cured within
thirty (30) days, Lessor fails to commence to cure same within such thirty
(30)-day period and continuously pursue such cure thereafter to completion with
reasonable diligence. Should Lessor fail to cure such default, then Lessee may
take any action permissible at law or in equity, including, without limitation,
the right to terminate this Agreement, sue for damages, or


10

--------------------------------------------------------------------------------




sue for specific performance. Upon a default by Lessor which affects fewer than
all of the Facilities, Lessee reserves the right to terminate this Agreement as
to the affected Facilities and corresponding portions of the Leased Premises
only.


16.3    Cross-Default. Simultaneously with the execution of this Agreement,
Lessor and Lessee (or its affiliates) have entered into (i) that certain
Facility Lease Agreement with respect to the facility located in Garden City,
Georgia, (ii) that certain Facility Lease Agreement with respect to the facility
located in Northumberland, Pennsylvania, (iii) those certain Facility Sublease
Agreements with respect to the facility located in Ardmore, Oklahoma, (iv) that
certain Facility Sublicense Agreement with respect to the facility located in
Ardmore, Oklahoma, (v) that certain Facility Sublease Agreement with respect to
the facility located in Catoosa (EM), Oklahoma, (vi) that certain Facility
Sublicense Agreement with respect to the facility located in El Dorado, Kansas,
(vii) that certain Facility Sublease Agreement with respect to the facility
located in Muskogee, Oklahoma and (viii) that certain Facility Sublease
Agreement with respect to the facility located in Parsons, Tennessee (each, a
"Related Agreement"). A default by the lessee, sublessee, lessor or sublessor
under a Related Agreement beyond any applicable cure period permitted under such
Related Agreement shall constitute a default by the applicable party hereunder
and the non-defaulting party shall have the right to take any action permitted
by this Section 16.


Section 17.     Waiver.


Any breach under this Agreement may be waived in writing by the non-breaching
party; however, such waiver shall not waive any other breach, known or unknown,
and shall not constitute a future waiver of any future breach whether of similar
or different character.


Section 18.    Independent Entities.


Neither party shall have authority to bind the other by any contract,
representation, understanding, act, or deed concerning the other party; nor
shall this Agreement be deemed to establish a partnership. Neither party shall
have any right to use trademarks, trade names, or the corporate name of the
other. Each party shall have the sole responsibility for the acts and
compensation of its own employees, its taxes and the expenses of the conduct of
its own business.


Section 19.    Assignment.


Lessee shall not assign its rights and obligations under this Agreement without
the prior written consent of Lessor, such consent not to be unreasonably
withheld, conditioned or delayed; provided, however, that Lessee may assign,
without the prior written consent of Lessor, this Agreement or its respective
rights and obligations hereunder, in whole or in part, or sublease any Facility,
to an affiliate or any successor in interest of such party, including the
purchaser of all or substantially all of the assets of such party provided that
such affiliate or successor assumes in writing all of Lessee's obligations
hereunder and a copy of such assumption or sublease is provided to Lessor and
Lessee shall not be relieved or released from liability hereunder; provided,
further, that Lessor may assign, without the prior written consent, this
Agreement or its respective rights and obligations hereunder, in whole or in
part, to one or more subsidiaries that are directly or indirectly wholly-owned
by Lessor or to any person or entity which (subject in all respects to Section
32 of this Agreement) purchases or is otherwise a successor in interest to
Lessor's right, title and interest in the Facility and Lessor agrees to provide
notice thereof before, or within three (3) days following, such assignment,
provided, however, Lessor shall have no liability to Lessee nor shall Lessee
have any remedies under this Agreement for failure to provide such notice,
although Lessee shall not be required to recognize such assignment until notice
thereof is provided by Lessor. This Agreement shall inure to the benefit of, and
shall be binding upon, the parties and their respective permitted successors and
assigns.


11

--------------------------------------------------------------------------------






Section 20.    Notices.


Any notices and other communications hereunder shall be in writing and shall be
deemed to have been duly given upon receipt if (i) hand delivered personally,
(ii) mailed by certified or registered mail, return receipt requested, (iii)
sent by Federal Express or other express carrier, fee prepaid, (iv) sent via
facsimile with receipt confirmed or (v) sent via electronic email with receipt
confirmed, provided that such notice or communication is addressed to the
respective parties at the following addresses (or to such other address as may
from time to time be designated by either party):




if to Lessor:


SemMaterials Energy Partners, L.L.C.
Two Warren Place
6120 S. Yale A venue, Suite 500
Tulsa, Oklahoma 74136
Phone: (918) 524-5500
Fax: (918) 524-5805
Attention: Chief Financial Officer


if to Lessee:


Ergon Asphalt & Emulsions, Inc.
P.O. Box 1639
Jackson, MS 39215-1639
2829 Lakeland Drive
Flowood, MS 39232 (physical)
Phone: (601) 933-3000
Fax: (601) 933-3350
Attention: President


With a copy to:


Watson & Jones, P.A.
P.O. Box 23546
Jackson, MS 39225-3546
2829 Lakeland Drive, Ste.1502
Flowood, MS 39232 (physical)
Phone: (601) 939-8900
Fax: (601) 932-4400
Attn: J. Kevin Watson


Section 21.    Rights Upon Termination.


The Leased Premises shall be returned to Lessor upon termination of this
Agreement in substantially the same or better condition in which received by
Lessee on the date of this Agreement, reasonable wear and tear excepted. Lessee
shall remove (subject to Section 7 hereof) any and all equipment or personalty,
fixtures, structures, buildings, or any other improvements which Lessee
installed (collectively "Lessee Improvements") on the Leased Premises prior to
the effective termination date of this Agreement or as promptly thereafter as
reasonably practical, but in no event more than thirty (30) days after the
effective


12

--------------------------------------------------------------------------------




termination date. In addition, Lessee shall remove all of its raw materials and
asphalt products ("Lessee Inventory") from the Leased Premises as promptly
thereafter as reasonably practical, but in no event more than thirty (30) days
after the effective termination date. If Lessee does not remove the Lessee
Improvements and Lessee Inventory prior to the effective termination date of
this Agreement, Lessee shall pay to Lessor the Base Rental Fee for such thirty
(30)-day period. In the event Lessee does not remove the Lessee Improvements and
Lessee Inventory within thirty (30) days after the termination of this
Agreement, at Lessor's option, it may deem the Lessee Improvements and Lessee
Inventory as abandoned whereby Lessee shall not be entitled to any payment or
other compensation therefor. In such event, Lessor may have the Lessee
Improvements and Lessee Inventory removed from the Leased Premises and Lessee
agrees to reimburse Lessor for the actual costs of such removal, plus a ***
percent (***%) administrative fee.


Section 22.     Subordination and Estoppel Certificate


22.1    This Agreement is subject and subordinate to all mortgages, deeds of
trust and related security instruments which may now or hereafter encumber the
Leased Premises and to all renewals, modifications, consolidations, replacements
and extensions thereof and to each advance made or hereafter to be made
thereunder. This subordination shall be self-operative and no further instrument
of subordination is required. In confirmation of such subordination, however,
Lessee shall, at Lessor's request, execute promptly any appropriate certificate
or instrument that Lessor may request. In the event of the enforcement by the
trustee or the beneficiary under any such mortgage or deed of trust of the
remedies provided for by law or by any such mortgage or deed of trust, Lessee
will, upon request of any person or party succeeding to the interest of said
trustee or beneficiary as a result of such enforcement, automatically become the
tenant of, and attorn to, such successor in interest without change in the terms
or provisions of this Agreement; provided, however, that such successor in
interest shall not be bound by: (i) any payment of Base Rental Fee for more than
one month in advance; or (ii) any amendment or modification of this Agreement
made without the written consent of such trustee or such beneficiary or such
successor in interest. Upon request by such successor in interest, Lessee shall
execute and deliver an instrument or instruments confirming the attornment
herein provided for. Lessor shall use commercially reasonable efforts to provide
to Lessee within thirty (30) days following the date of this Agreement
nondisturbance agreements from Lessor's lenders in form and substance reasonably
satisfactory to Lessee. Lessor acknowledges that Lessee's inventories may serve
as collateral for Lessee's financing and agrees to subordinate in writing any
applicable landlord liens to the extent same may affect Lessee's inventory.


22.2     At either party's request, the other party will execute either an
estoppel certificate or a three-party agreement among Lessor, Lessee and any
third party dealing with the requesting party certifying to such facts (if true)
and agreeing to such notice provisions and other matters as such third party may
reasonably require in connection with the business dealings of requesting party
and such third party.


Section 23.    Reporting Requirements.


23.1    Within fifteen (15) days after the end of each anniversary of this
Agreement and following the termination of this Agreement, Lessee shall deliver
to Lessor a schedule showing the amount of product, by type, received into the
Facilities, processed at the Facilities and delivered from the Facilities (the
"Volumes Report"). In addition, the Volumes Report shall specifically identify
the throughput at the Facilities and any Excess Throughput Fees that are payable
pursuant to this Agreement.


23.2    Within thirty (30) days after the end of each calendar quarter, Lessee
shall deliver to Lessor a certification, signed by an authorized officer of
Lessee, that Lessee has paid all taxes (other than real property taxes, which
shall be paid by Lessor and reimbursed by Lessee in accordance with Exhibit B)
and utility payments for the prior quarter and that Lessee has otherwise kept
the Leased Premises free of all liens,


13

--------------------------------------------------------------------------------




pledges, mortgages, deeds of trust, security interests, leases, subleases,
easements, servitudes and other encumbrances of any kind or nature.


Section 24.     Governing Law.


This Agreement shall be deemed in all respects to have been created and entered
into under the laws of the State of Oklahoma except that for disputes relating
to real property the laws of the State where the Leased Premises is located
shall govern. The venue of any claim, dispute or legal action arising out of or
from this Agreement shall be the state or federal courts within the State of
Oklahoma.


Section 25.     Entire Agreement.


This Agreement (and any exhibits and schedules attached hereto) contains the
entire agreement between the parties. No modifications to this Agreement not
included herein shall be valid or binding upon the parties unless made in
writing and signed by authorized representatives of each party.


Section 26.     Headings.


All headings used in this Agreement are for convenience only, and the headings
shall not be used to interpret or construe the intent of this Agreement.


Section 27.    Severability.


It is understood and agreed by the parties that if any part, term, or provision
of this Agreement is held by the courts to be illegal or in conflict with any
law, the validity of the remaining portions or provisions shall not be affected,
and the rights and obligations of the parties shall be construed and enforced as
if this Agreement did not contain the particular part, term or provision held to
be invalid.


Section 28.     Binding Effect.


Each and all of the covenants, terms, and conditions of this Agreement shall
extend to and firmly bind the successors, trustees, legal representatives,
receivers, and assigns of the parties as though the parties were themselves
bound.


Section 29.    Agreement Terms Confidential.


The terms and conditions of this Agreement, including any exhibits and schedules
to this Agreement, shall be kept in confidence unless otherwise mutually agreed
to in writing.




Section 30.    Title to Leased Premises; Condition of Improvements.


Lessor hereby represents and warrants to Lessee that it has good and marketable
title to each Facility subject only to (i) the restrictions, covenants,
conditions, easements, servitudes, liens and other encumbrances to title to such
Facility (collectively, "Encumbrances") that are identified in the applicable
Owner's Policy of Title Insurance listed on Exhibit C attached hereto; (ii)
liens in favor of Wachovia Bank, National Association, as Administrative Agent,
which liens secure various obligations under and in connection with the Amended
and Restated Credit Agreement dated as of February 20, 2008, as amended, among
SemGroup Energy Partners, L.P., Wachovia Bank, National Association, as
Administrative Agent, L/C Issuer and Swing Line Lender, Bank of America, N.A.,
as Syndication Agent, the other lenders and agents from time to time party
thereto, and the other Security Documents and Loan Documents referenced therein;
(iii) rights of third


14

--------------------------------------------------------------------------------




parties to the Leased Premises as set forth in that certain Access and Use
Agreement entered into on April 7, 2009 to be effective as of 11:59 PM CDT March
31, 2009 between SemMaterials, L.P., an Oklahoma limited partnership, and SMEP
(the "Access and Use Agreement"); (iv) rights of third parties as set forth in
that certain Terminalling and Storage Agreement entered into on April 7, 2009 to
be effective as of 11:59 PM CDT March 31, 2009 between SemMaterials, L.P ., an
Oklahoma limited partnership, and SMEP (the "Terminalling and Storage
Agreement"); (v) taxes not yet due or payable or which are being contested in
good faith, and mechanic's, materialman's, supplier's, vendor's or similar liens
arising in the ordinary course of business securing amounts that are not
delinquent or past due or that are being contested in good faith; and (vi) any
other Encumbrances or title defects which do not, individually or in the
aggregate, materially and adversely affect the value of the leasehold estate
granted herein or the ability of Lessee to use the applicable Facility for the
purposes permitted under this Agreement (collectively, the "Permitted
Encumbrances"). Lessor further represents and warrants that on the Effective
Date of this Agreement, all tanks, fixtures and equipment included in the Leased
Premises are in good working order; Lessor's representation and warranty as set
forth in this sentence shall expire at 5:00 P.M. Central Standard Time on May
19, 2009, except to the extent claims have been made by such time, and Lessor
shall have no liability thereafter to Lessee by reason of a breach of said
representation and warranty.


Section 31.    Quiet Enjoyment.


Lessor covenants that if Lessee shall pay rent due hereunder and perform all of
its obligations hereunder, Lessee shall, for the term of this Agreement, freely,
peaceably and quietly occupy and enjoy the full possession of the Leased
Premises without interruption or hindrance by Lessor, its agents or employees.


Section 32.     Rights of First Refusal; Right of First Offer.


32.1    Subject to the terms and conditions set forth below (including, without
limitation, Section 32.3), if Lessor proposes or intends to sell any Facility(s)
(the "Term Offered Facilities") to a third party during the Term of this
Agreement then Lessee shall have the right to purchase the Term Offered
Facilities (the "Term First Refusal Right") on the following terms and
conditions:


(a)    If Lessor executes a contract or letter of intent to sell the Term
Offered Facilities to a Third Party, which transaction is expected to close
during the Term of this Agreement, Lessor shall provide Lessee with written
notice setting forth the Term Offered Facilities, the proposed sale price and
other material terms and conditions upon which Lessor intends to sell the Term
Offered Facilities to a third party (the "Term ROFR Notice"). Within 30 days
after it receives the Term ROFR Notice (the "Term ROFR Period"), Lessee may
deliver written notice (the "Term Exercise Notice") to Lessor that Lessee is
exercising its Term First Refusal Right and will purchase the Term Offered
Facilities for the price and upon the terms and conditions contained in the Term
ROFR Notice. If Lessee does not deliver the Term Exercise Notice to Lessor
during the Term ROFR Period, then Lessor shall thereafter be free to sell the
Term Offered Facilities to a third party substantially on the terms and
conditions contained in the Term ROFR Notice.


(b)    Notwithstanding anything to the contrary contained herein, the Term First
Refusal Right shall not apply to any mortgage of the Leased Premises or the
Facilities or any portion thereof to secure the repayment of borrowings by
Lessor or any of its Affiliates. A foreclosure sale by such lender shall not be
a sale to which the Term First Refusal Right shall be applicable, and upon any
such foreclosure sale the Term First Refusal Right shall terminate automatically
and be of no further force or effect notwithstanding the existence of, or any
term contained in, any non-disturbance agreement from Lessor's lenders. In
clarification of the foregoing, after any such foreclosure sale, the Term First
Refusal Right shall never apply. In the event of a foreclosure sale, to the
extent that Lessor receives notice thereof, Lessor shall provide Lessee notice
of such sale, including the date, time and place of sale, if known by Lessor;
such notice to be provided


15

--------------------------------------------------------------------------------




by Lessor within five (5) business days following Lessor's receipt of such
information, if any. As used herein, "foreclosure sale" shall include a
conveyance in lieu of foreclosure. It is the intention of the parties that the
Term First Refusal Right be subordinate to any mortgage presently encumbering
the Leased Premises and the Facilities.


32.2    Subject to the terms and conditions set forth below (including, without
limitation, Section 32.3), if Lessor proposes or intends to sell or lease any
Facility(s) (the "Expiration Offered Facilities") commencing upon the expiration
of the Term of this Agreement, then Lessor shall give written notice to Lessee
no later than one-hundred and twenty (120) days prior to the expiration of the
Term of this Agreement (the "Expiration ROFO Notice"). Within five (5) business
days after the receipt of the Expiration ROFO Notice, Lessee may elect to
exercise its rights of first offer by delivering a notice of exercise
("Expiration Exercise Notice") to Lessor. During the 30-day period following
receipt of the Expiration Exercise Notice (the "Expiration ROFO Period"), Lessee
shall have the right to make an offer to Lessor for the purchase or lease, as
applicable, of such Expiration Offered Facilities (the "Initial Offer"). Lessor
shall consider the Initial Offer and any other offers for any or all of the
Expiration Offered Facilities in good faith and shall select the offer(s) that
Lessor deems most attractive in its sole discretion, or no offer. If Lessor
selects an offer(s) other than the Initial Offer or no offer, it shall give
written notice to Lessee that it has not selected the Initial Offer (the
"Rejection Notice"). Lessee shall have the right to submit a revised offer (the
"Last Look Offer") to Lessor for the Expiration Offered Facilities within five
(5) business days after receipt of the Rejection Notice. Lessor shall consider
the Last Look Offer and any other offers for any or all of the Expiration
Offered Facilities in good faith and shall select the offer(s) that Lessor deems
most attractive in its sole discretion, or no offer. For the avoidance of doubt,
Lessor shall not be required to provide, and Lessee shall not have the right to
know, the terms or conditions of any other offer for any or all of the
Expiration Offered Facilities. If Lessee does not deliver (i) the Expiration
Exercise Notice to Lessor within five (5) business days after receipt of the
Expiration ROFO Notice or (ii) the Initial Offer or the Last Look Offer to
Lessor within the time periods specified above, then Lessor shall thereafter be
free to sell or lease any or all of the Expiration Offered Facilities to a third
party or parties on such terms and conditions as it may deem appropriate.


32.3    The obligation of Lessor to provide the Term ROFR Notice, the Expiration
ROFO Notice and the corresponding rights of Lessee contained in this Section 32,
including, without limitation, the Term First Refusal Right and the right to
make the Initial Offer and the Last Look Offer, shall only apply if Lessee is
not in default under this Agreement. In addition, the rights and obligations in
this Section 32, including, without limitation, the Term First Refusal Right,
shall not apply to any proposed sale or lease of more than two-thirds of the
total asphalt facilities owned or leased by Lessor in a single transaction or a
series of related transactions (collectively, a "Transfer") or to the proposed
sale or lease of any Facility in connection with any such Transfer.


Section 33.     Memorandum of Lease.


Promptly upon execution of this Agreement, Lessor and Lessee shall execute and
deliver a memorandum of this Agreement in form reasonably satisfactory to Lessor
and Lessee for recording in the land records of the jurisdictions in which the
Leased Premises are located.


Section 34.     No Conflicts.


The execution, delivery and performance by SMEP and SGLP Asphalt of this
Agreement does not and will not (a) violate the certificate of formation or
limited liability company operating agreement of SMEP or SGLP Asphalt, (b)
violate or result in a material default, or require any consent or approval,
under (x) any agreement, contract or instrument to which SMEP or SGLP Asphalt is
a party or to which any of the Facilities are subject, (y) any judgment, writ,
order, injunction or decree of any court that is applicable to SMEP, SGLP


16

--------------------------------------------------------------------------------




Asphalt, or any of the Facilities, or (z) any applicable law, which violation or
default or failure to have such consent or approval in the case of clauses (x)
through (z) would have a material adverse effect on the ability of Lessee to
conduct its normal business operations on the Leased Premises.


Section 35.     Transition Services.


Lessor is party to that certain Transition Services Agreement, dated April 7,
2009 and effective as of 11:59 p.m. CDT March 31, 2009, by and between SemGroup
Energy Partners, L.P., SemGroup Energy Partners, L.L.C., SemGroup Crude Storage,
L.L.C., SemPipe G.P., L.L.C. SemPipe, L.P., SemMaterials Energy Partners, L.L.C.
and SGLP Asphalt L.L.C., SemCrude, L.P., SemGroup, L.P., SemMaterials, L.P. and
SemManagement, L.L.C. (the "TSA"). From the Effective Date until June 30, 2009,
Lessor agrees that any Services (as defined in the TSA) provided by Service
Provider (as defined in the TSA) pursuant to Exhibit C of the TSA for the
Facilities leased under this Agreement will be provided to Lessor for the
benefit of Lessee, and Lessor agrees that it will not breach the TSA with
respect to such Services. Lessor and Lessee agree to communicate and cooperate
with each other in good faith regarding the provision of such Services. In
addition, Lessor shall use its commercially reasonable efforts to enforce any of
its rights under the TSA as reasonably requested by Lessee relating to such
Services. Such Services shall include the transition of phone lines, data lines,
utilities, compliance programs and software to the extent such Services are
provided pursuant to Exhibit C of the TSA. Lessee shall reimburse Lessor
promptly, but no later than thirty (30) days after its receipt of the an invoice
from Lessor, for any costs and expenses incurred by Lessor relating to the
Services, including any amounts payable by Lessor to Service Provider (as
defined in the TSA) for such Services.


Section 36.     Agreements with SemMaterials, L.P.


Lessor will remit any payments it receives from SemMaterials, L.P. under the
Terminalling and Storage Agreement that relate to the Facilities leased under
this Agreement for periods commencing after the Effective Date. In addition,
Lessor shall use its commercially reasonable efforts to enforce any of its
rights under the Terminalling and Storage Agreement or the Access and Use
Agreement as reasonably requested by Lessee; provided, that if Lessor incurs any
costs or expenses in connection with the enforcement of such rights, Lessee
shall reimburse Lessor promptly, but no later than thirty (30) days after its
receipt of an invoice from Lessor, for such amounts. Lessor and Lessee agree to
communicate and cooperate with each other in good faith regarding the
enforcement of any rights under such agreements reasonably requested by Lessor.


Section 37.    Counterparts.


This Agreement may be executed in multiple counterparts, each of which shall be
deemed an original and all of which taken together shall be deemed one and the
same instrument.


[Signature page follows.]

























17

--------------------------------------------------------------------------------








This Agreement has been executed by the authorized representatives of each Party
as indicated below to be effective as of the Effective Date.
 
 
LESSOR:
 
 
 
 
 
 
SEMMATERIALS ENERGY PARTNERS, L.L.C.
 
 
 
 
 
 
 
 
 
 
By:
/s/ Alex Stallings
 
 
Name:
Alex Stallings
 
 
Title:
CFO
 
 
 
 
 
 
 
 
 
 
SGLP ASPHALT, L.L.C.
 
 
 
 
 
 
 
 
 
 
By:
/s/ Alex Stallings
 
 
Name:
Alex Stallings
 
 
Title:
CFO
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



[Signature Page to Master Facilities Lease Agreement]



--------------------------------------------------------------------------------








 
 
LESSEE:
 
 
 
 
 
 
ERGON ASPHALT & EMULSIONS, INC.


 
 
 
 
 
 
 
 
 
 
By:
/s/ J. Baxter Burns
 
 
Name:
J. Baxter Burns, II


 
 
Title:
Executive Vice President











[Signature Page to Master Facilities Lease Agreement]



--------------------------------------------------------------------------------





EXHIBIT A-1
FACILITIES
AUSTIN, TX


BEING 3.29 ACRES OF LAND, MORE OR LESS, OUT OF AND A PART OF TRACT 5-B, OF
SUBDIVISION OF THE MRS. A.B. PAYTON ESTATE, A PORTION OF THE JAMES P. WALLACE
LEAGUE, IN TRAVIS COUNTY, TEXAS, ACCORDING TO THE MAP OR PLAT THEREOF RECORDED
IN/UNDER BOOK 3, PAGE 259 OF THE PLAT RECORDS OF TRAVIS COUNTY, TEXAS, SAID 3.29
ACRE TRACT BEING OUT OF 5.58 ACRES AS DESCRIBED IN/UNDER VOLUME 2274, PAGE 504
OF THE REAL PROPERTY RECORDS OF TRAVIS COUNTY, TEXAS, SAID 3.29 ACRE TRACT BEING
MORE PARTICULARLY DESCRIBED BY METES AND BOUNDS AS FOLLOWS, TO-WIT:


BEGINNING AT A 1/2 INCH IRON ROD FOUND ON THE WESTERLY RIGHT-OF-WAY LINE OF THE
MISSOURI PACIFIC RAILROAD, SAID POINT ALSO BEING THE NORTHEAST CORNER OF LOT
THREE (3) OF THE ATRIUM, A SUBDIVISION RECORDED IN VOLUME 83, PAGE 125C OF THE
PLAT RECORDS OF TRAVIS COUNTY, STATE OF TEXAS; THENCE NORTH 61° 07' 47" WEST,
ALONG THE NORTHERLY LINE OF SAID LOT 3 (PLAT CALL IS NORTH 61° 06' 34" WEST), A
DISTANCE OF 403.53 FEET (PLAT CALL IS 403.29 FEET), TO A FOUND 1/2 INCH IRON ROD
AT THE NORTHWEST CORNER OF SAID LOT 3, SAID NORTHWEST CORNER ALSO BEING IN THE
EASTERLY RIGHT-OF-WAY LINE OF MO-PAC EXPRESSWAY; THENCE NORTHEASTERLY ALONG SAID
EASTERLY RIGHT-OF-WAY LINE, ALONG A CURVE TO THE RIGHT, WITH A CHORD BEARING OF
NORTH 41° 58' 04" EAST, A CHORD DISTANCE OF 358.93
FEET, A RADIUS OF 627.07 FEET, AND AN ARC DISTANCE OF 364.01 FEET TO A FOUND
TEXAS DEPARTMENT OF TRANSPORTATION (TXDOT) BRASS MONUMENT; THENCE CONTINUING
ALONG SAID EASTERLY RIGHT-OF-WAY LINE, NORTH 58° 37' 22" EAST, A DISTANCE OF
97.65 FEET TO A FOUND 3/4 INCH IRON ROD ON THE SOUTHERLY LINE OF A TRACT
CONVEYED TO JOHN JOSEPH, RECORDED IN VOLUME 3365, PAGE 1163 OF THE DEED RECORDS
OF TRAVIS COUNTY, STATE OF TEXAS, FROM WHICH BEARS A FOUND 3/4 INCH BOLT NORTH
58° 38' 17" EAST, A DISTANCE OF 84.82 FEET; THENCE SOUTH 61° 11' 45" EAST, ALONG
SAID SOUTHERLY LINE, A DISTANCE OF 204.56 FEET TO A FOUND 1/2 INCH IRON ROD IN
THE WESTERLY RIGHT-OF-WAY LINE OF THE MISSOURI PACIFIC RAILROAD, FROM WHICH
BEARS A FOUND 1/2 INCH BOLT, NORTH 19° 49' 45" EAST, A DISTANCE OF 75.00 FEET;
THENCE SOUTH 19° 49' 34" WEST, ALONG SAID WESTERLY RIGHT-OF-WAY LINE, A DISTANCE
OF 440.07 FEET TO THE POINT OF BEGINNING.


20

--------------------------------------------------------------------------------






DODGE CITY, KS


Lots 1, 2, 3, 4, 5 and 6, Block 1, Gremar Addition, a subdivision of part of the
North Half (N/2) of the Northwest Quarter (NW/4) of Section 32, Township 26
South, Range 24 West of the 6th P.M., Ford County, Kansas.


21

--------------------------------------------------------------------------------








ENNIS, TX


TRACT I:


All that certain lot, tract or parcel of land situated in the City of Ennis,
Ellis County, Texas, and being part of the Claiborne Garrett Survey Abstract
383, and also being a portion of Lot 1 of Koch Subdivision, an addition to the
City of Ennis, as recorded in Cabinet C, Slide 30, Map Records of Ellis County,
and being more particularly described as follows:


BEGINNING at a 1/2 inch iron rod found for comer in the westerly right-of-way
line of Old Highway 75 (an unknown width public right-of-way) at the
northeasterly corner of said Lot 1;


THENCE in a southerly direction along said westerly line of Old Highway 75 and
along a curve to the left whose chord bears South 32 degrees 09 minutes 15
seconds East a distance of 336.57 feet and having a radius of 2924.79 feet, a
central angle of 06 degrees 36 minutes 49 seconds and an arc length of 336.76
feet to a point for comer in the northerly line of a gravel road;


THENCE in a westerly and southwesterly direction along the northerly and
northwesterly line of said public street the following calls:


South 55 degrees 48 minutes 50 seconds West a distance of 145.17 feet to a point
for corner;


South 61 degrees 59 minutes 19 seconds West a distance of 230.94 feet to a point
for corner;


South 48 degrees 06 minutes 08 seconds West a distance of 130.41 feet to a point
for corner;


South 26 degrees 39 minutes 28 seconds West a distance of 55.10 feet to a point
for corner;


THENCE North 29 degrees 14 minutes 07 seconds West a distance of 136.56 feet to
a point for corner being the beginning of a curve to the right;


THENCE in a northerly direction along said curve to the right having a radius of
413.39 feet, a central angle of 17 degrees 49 minutes 00 seconds and an arc
length of 128.55 feet to a point for corner being the end of said curve;


THENCE North 11 degrees 25 minutes 07 seconds West a distance of 74.33 feet to a
point for a corner;


THENCE North 61 degrees 25 minutes 18 seconds East a distance of 78.60 feet to a
point for corner;


THENCE North 11 degrees 25 minutes 07 seconds West a distance of 79.73 feet to a
point for corner in the northerly line of said Lot 1;


THENCE North 61 degrees 33 minutes 18 seconds East along the northerly line of
said Lot 1 a distance of 388.52 feet to the POINT OF BEGINNING and containing
178,541 square feet or 4.0987 acres, more or less.


TRACT II


ALL that certain lot, tract or parcel of land being situated in the CLAIBORNE
GARRETT SURVEY, ABSTRACT NUMBER 383, City of Ennis, Ellis County, Texas, and
being those same parcels as conveyed


22

--------------------------------------------------------------------------------




to Owens Coming Composite Materials LLC, warranty deed recorded in Volume 2279,
Page 275, Official Public Records, Ellis County, Texas, and being described as
Tract Two - Tract One and Tract Two herein, with Tract Three being a portion of
LOT 1, KOCH SUBDIVISION, an Addition to the City of Ennis, Ellis County, Texas,
according to the Plat thereof recorded in Cabinet C, Slide 30, Map Records,
Ellis County, Texas, and all being more particularly described by metes and
bounds as follows:


PARCEL ONE:


BEGINNING at a point for corner at the intersection of the southerly
right-of-way line of Cedar Road (an apparent 50 foot wide public right-of-way)
and the westerly right-of-way line of Old Highway 75 (an unknown width public
right-of-way), said point also being on a curve whose radius point bears North
71 degrees 37 minutes 54 seconds East, a distance of 2924.79 feet;


THENCE Southerly, with said curve and said westerly right-of-way line, passing a
found 1/2 inch iron rod at 0.28 feet, continuing through a central angle of 09
degrees 18 minutes 48 seconds, an arc distance of 4 475.42 feet to a point for
corner being the northeast corner of Lot 1 of Koch Subdivision as filed in
Cabinet C, Slide 30, Map Records of Ellis County, Texas;


THENCE South 61 degrees 25 minutes 18 seconds West, departing said right-of-way
line, a distance of 498.40 feet to a point for corner on the easterly
right-of-way line of the Texas Midland Railroad Company property (a 30 foot wide
railroad right-of-way);


THENCE North 11 degrees 25 minutes 07 seconds West, along said railroad
right-of-way, a distance of 494.35 feet to a point for corner;


THENCE North 61 degrees 25 minutes 18 seconds East, a distance of 388.81 feet to
the POINT OF BEGINNING and containing 206,786 square feet or 4.7472 acres of
land, more or less.


PARCEL TWO


Being a tract or parcel of land situated in the City of Ennis, Ellis County,
Texas, and being part of the Claiborne Garrett Survey Abstract 383, and also
being a portion of Lot 1 of Koch Subdivision, an addition to the City of Ennis
as recorded in Cabinet C, Slide 30 of the Map Records of Ellis County, and being
more particularly described as follows:


BEGINNING at a point for corner at an iron rod set in the Northwesterly line of
a public street said point being the southwesterly corner of said Lot 1;


THENCE North 29 degrees 14 minutes 07 seconds West along the westerly line of
said Lot 1 a distance of 156.88 feet to a point for corner being the beginning
of a curve to the right;


THENCE in a Northerly direction continuing along said westerly line and along
said curve to the right having a radius of 443.39 feet, a central angle of 17
degrees 49 minutes 00 seconds, and an arc length of 137.88 feet to a point for
comer being the end of said curve;


THENCE North 11 degrees 24 minutes 13 seconds West continuing along said
westerly line a distance of 145.08 feet to a point for corner;


THENCE North 61 degrees 25 minutes 18 seconds East along the northerly line of
said Lot 1 a distance of 109 .88 feet to a point for corner;




23

--------------------------------------------------------------------------------




THENCE South 11 degrees 25 minutes 07 seconds East a distance of 79.73 feet to a
point for corner;


THENCE South 61 degrees 25 minutes 18 seconds West a distance of 78.60 feet to a
point for corner;


THENCE South 11 degrees 25 minutes 07 seconds East a distance of 74.33 feet to
the beginning of a curve to the left;


THENCE in a southerly direction along said curve to the left having a radius of
413.39 feet, a central angle of 17 degrees 49 minutes 00 seconds, an arc length
of 128.55 feet to a point for corner being the end of said curve;


THENCE South 29 degrees 14 minutes 07 seconds East a distance of 136.56 feet to
a point for corner in a gravel road;


THENCE South 26 degrees 39 minutes 28 seconds West along the northwesterly line
of said gravel road, a distance of 36.24 feet to the POINT OF BEGINNING and
containing 18,881 square feet or 0.4334 acres of land, more or less.


TRACT III:


Easement Estate created in Easement dated June 7, 1977, recorded in Volume 610,
Page 906, Deed Records, Ellis County, Texas; as affected by Assignment and
Assumption of Easement dated December 31, 2007, filed January 16, 2008, recorded
under Volume 2362, Page 2045 of the Real Property Records of Ellis County,
Texas.


24

--------------------------------------------------------------------------------








FONTANA, CA


All that certain real property situated in the County of San Bernardino, State
of California, described as follows:


Parcel No. 1:


The West 198 feet of that portion of Lot 942, described as follows: All that
portion of Lot 942, according to map showing subdivisions of lands belonging to
the SEMI-TROPIC LAND AND WATER COMPANY, in the City of Fontana, County of San
Bernardino, State of California, as per plat recorded in Book 11 of Maps, Page
12, records of San Bernardino County, lying East of line that is 40 feet East of
the East line of the railway line of the Southern Pacific Railroad right of way,
Declez Spur, as described in documents recorded in Book 78 of Deeds, Page 71,
records of San Bernardino County. Areas and distance computed to street centers
as shown on said Map; containing 3.0 acres, more or less.


Parcel No. 2:


That portion of a vacated street formerly known as Live Oak Avenue, lying West
of the West line of Lot 942, according to map showing subdivision of lands
belonging to the SEMI-TROPIC LAND AND WATER COMPANY, in the City of Fontana,
County of San Bernardino, State of California, as per plat recorded in Book 11
of Maps, Page 12, records of said San Bernardino County, said street being 40
feet wide and abandoned and vacated by a resolution of the City of Fontana,
recorded December 12, 1966, as Document No. 583; of Official Records.


25

--------------------------------------------------------------------------------






HALSTEAD, KS


Lots 1 and 2, Block 1, Industrial Park, an addition to the City of Halstead,
Harvey County, Kansas.


26

--------------------------------------------------------------------------------








LAS VEGAS, NV


All that certain real property situated in the County of Clark, State of Nevada,
described as follows:


PART ONE (1):


That portion of the West half (W 1/2) of the Southeast quarter (SE 1/4) of the
Southeast quarter (SE 1/4) of the Northeast quarter (NE 1/4) of Section 31,
Township 21 South, Range 61 East, M.D.M., lying Northerly of the Northerly
boundary of the Union Pacific Railroad right of way.


EXCEPT the interest in the Northerly thirty (30) feet of said land conveyed to
Clark County for road purposes by deed recorded January 3, 1962 in Book 335
Doc/Inst. No. 270990, Official Records, Clark County, Nevada.


APN: 162-31-605-001


27

--------------------------------------------------------------------------------






LAWTON, OK


Lot 1, Block 3, Lawton Industrial Park Part II, an addition to the City of
Lawton, Oklahoma, Comanche County, Oklahoma, which Lot is described in the
Warranty Deed recorded in Book 1450, page 38, as follows:


A tract of land described as beginning at a point on the south right of way line
of the Burlington Northern Railroad, said point being 3,216.47 feet North
00°24'28" East and 977.856 feet North 85°01'03.47" West of the Southeast Corner
of the Southwest Quarter of Section 31, Township 2 North, Range 12 West, I.M.,
Comanche County, Oklahoma;


THENCE South 00°21'22" West a distance of 382 feet;


THENCE North 89°38'38" West a distance of 320 feet;


THENCE North 00°21'22" East a distance of 215 feet;


THENCE North 33°59'11.39" West a distance of 261.236 feet;


THENCE in an easterly direction along a curve to the left having a radius of
5779.578 feet a distance of 354.065 feet;


THENCE South 85°01'03.47" East a distance of 115.935 feet to the point of
beginning.


28

--------------------------------------------------------------------------------








LITTLE ROCK, AR


Part of the West half (W 1/2) of the Northwest Quarter (NW 1/4), Northeast
Quarter (NE 1/4), Section Thirty-Five (35), Township 1 North, Range 12 West,
Pulaski County, Arkansas, more particularly described as follows: starting at
the Northwest corner of said NE 1/4, Section 35; thence South 0 degrees 5
minutes West 326.95 feet deeded (South 1 degrees 45 minutes 29 seconds West
326.95 feet measured) along the North-South center line of Section 35 to the
point of beginning; thence South 89 degrees 53 minutes East 659.8 feet deeded
(South 88 degrees 12 minutes 50 seconds East 659.80 feet measured) to a point;
thence South 0 degrees 03 minutes East 328.2 feet deeded (South 1 degrees 45
minutes 15 seconds West 328.20 feet measured) to a point; thence North 89
degrees 47 minutes West 660.6 feet deeded (North 88 degrees 06 minutes 20
seconds West 659.82 feet measured) to a point; thence North 0 degrees 05 minutes
East 326.95 feet deeded (North 1 degrees 45 minutes 29 seconds East 326.95 feet
measured) along the North-South center line of Section 35, to the point of
beginning.


29

--------------------------------------------------------------------------------








MEMPHIS (EM), TN


PARCEL 1:


Lots 109 and 110 of the Memphis and Shelby County Port Commission's Industrial
Subdivision, as shown on record in Plat Book 17, Page 2, in the Register's
Office of Shelby County, Tennessee, to which plat reference is hereby made for a
more particular description of said property.


PARCEL 2:


Lot 111 of the Memphis and Shelby County Port Commission's Industrial
Subdivision, as shown on record in Plat Book 17, Page 2, in the Register's
Office of Shelby County, Tennessee, to which plat reference is hereby made for a
more particular description of said property.


30

--------------------------------------------------------------------------------








READING, PA


PREMISES A:


ALL THAT CERTAIN tract or parcel of land situate in the Township of Muhlenberg
County of Berks and Commonwealth of Pennsylvania, and being more fully bounded
and described as follows, to wit:


BEGINNING at a point in line of property of Windsor Service, Inc., said point
being 500.68 feet more or less East of the centerline of Traffic Route 61,
formerly Route 122, known as the Pottsville Pike, said point being also in the
northerly line of property conveyed by L.H. Focht & Son, Inc., to Windsor
Service, Inc., by Deed dated September 12, 1961, in Deed Book Volume 1395, page
830; thence along property of Windsor Service, Inc., North 22 degrees 45 minutes
45 seconds East, a distance of 563.12 feet more or less and North 21 degrees 03
minutes 34 seconds West, a distance of 100.00 feet more or less to a point in
line of property of L.H. Focht & Son, Inc.; thence along same North 68 degrees
56 minutes 26 seconds East, a distance of 642.087 feet more or less to a point
in the westerly right of way line of the Schuylkill Division of the Pennsylvania
Railroad; thence along same South 8 degrees 28 minutes West, a distance of
77.145 feet to a Pennsylvania Railroad Monument, and South 9 degrees 28 minutes
West, a distance of 777 .58 feet more or less to an iron pin in line of property
of Windsor Service, Inc.; thence along same South 89 degrees 30 minutes West, a
distance of 642.45 feet more or less to the place of Beginning.


CONTAINING in area 9.5 acres of land, more or less.


PREMISES B:


ALL THAT CERTAIN lot or piece of ground, with the buildings and improvements
thereon erected, situate in the Township of Muhlenberg, County of Berks and
Commonwealth of Pennsylvania, described according to a survey thereof made by
William H. Dechant & Sons, dated December 31, 1921, as follows, to wit:


BEGINNING at an iron pin in the middle of Centre Turnpike Fifty feet
Southeastward, measured on a radial line from the center line of a siding
leading from the Philadelphia and Reading Railway into a Quarry, known as
Gehret's Quarry; thence in a general Eastward direction, concentric with and
fifty feet radially from the center line of said siding, by a curve to the
right, having a radius of Two hundred and Ninety-eight feet five and
three-eighths inches, an arc distance of Two hundred and Fifty-eight feet nine
inches to a point; thence through land of Reading Company South 02 degrees 45
minutes West Three hundred and twenty-seven feet eight and three-eighths inches
to a point; and North 87 degrees 15 minutes West Two hundred and fifty feet
eight and one-eighths inches to an iron pin in the middle of the Turnpike,
aforesaid, and thence along the middle of said
Turnpike North 02 degrees 45 minutes East 330 feet to the point of beginning.


CONTAINING 2 acres.


PREMISES C:


ALL THAT CERTAIN lot or piece of ground situate in the Township of Muhlenberg,
County of Berks and State of Pennsylvania, bounded and described as follows:


BEGINNING at a point in line of Berks Products Corporation; said point being
500.68 feet East of Traffic Route #122, on South side of a 20 ft. wide right of
way reservation; thence along property of Windsor Service, Inc., the following
bearings and distances; North 0 degrees 30 minutes West 240.73 feet and North 38
degrees


31

--------------------------------------------------------------------------------




18 minutes 04 seconds East, a distance of 354.93 feet to a point in line of
property of Berks Products Corporation; thence along property of Berks Products
Corporation South 22 degrees 45 minutes 45 seconds West, a distance of 563.12
feet to the place of beginning.


CONTAINING .614 acres.


PREMISES D:


ALL THAT CERTAIN tract or parcel of land situate in the Township of Muhlenberg,
County of Berks and State of Pennsylvania, more particularly bounded and
described as follows, to wit:


BEGINNING at a point in the middle of Center Turnpike, locally known as a state
highway, Traffic Route 122, said point being a corner in common property now or
late of L.H. Focht and Son, Inc., and the herein described premises, thence
along property now or late of L.H. Focht and Son, Incorporated, north 68 degrees
56 minutes and 26 seconds east the distance of 734 feet and 8 3/4 inches to a
point, thence along property of now or late Berks Products Corporation, south 21
degrees 03 minutes 34 seconds east the distance of 100 feet to a point, thence
along the property of now or late Berks Products Corporation, south 38 degrees
18 minutes 04 seconds west the distance of 354.93 feet to a point, thence along
property of now or late of Berks Products Corporation south 0 degrees 30 minutes
east the distance of 240 feet 8 3/4 inches to a point in line, a property now or
late of L.H. Focht and Son Incorporated, thence along the said property now or
late of L.H. Focht and Son Incorporated, south 89 degrees 30 minutes west, the
distance of 250 feet to a point, a corner of Arthur L. Walborn, thence along
property of Arthur L. Walborn, north 0 degrees 30 minutes west the distance of
327 feet 8 3/8 inches to a point, thence still along same by a line curving to
the left, having a radius of 298 feet 5 3/8 inches, the distance of 258 feet 9
inches to a point in the aforementioned Center Turnpike, thence along the middle
of the said Turnpike north 0 degrees and 30 minutes west, the distance of 22
feet 11 1/8 inches to the place of beginning.


CONTAINING 4 acres 19.7 perches.


RESERVING AND EXCEPTING therefrom, however, unto the said Berks Products
Corporation, its successors and assigns, a 20 feet wide right of way along the
southern boundary line of the herein conveyed property and extending from
property of Arthur L. Walborn to property now or late of Berks Products
Corporation, for a distance of 250 feet, more particularly bounded and described
as follows:


BEGINNING at a point in line of property now or late of L.H. Focht and Son,
Inc., and a corner of the above described tract, thence along property of Arthur
L, Walborn, North 0 degrees and 30 minutes West, the distance of 20 feet to a
point, thence along the above described tract (leased herein), North 89 degrees
and 30 minutes East, the distance of 250 feet to a point in line of property of
now or late Berks Products Corporation, thence along property of now or late of
Berks Products Corporation, South 0 degrees and 30 minutes East, the distance of
20 feet to a point in line of property now or late of L.H. Focht and Son, Inc.,
thence along property now or late of L.H. Focht and Son, Inc., South 89 degrees
and 30 minutes West, the distance of 250 feet to the place of beginning.


PREMISES E:


ALL THAT CERTAIN tract or piece of ground situate in the Township of Muhlenberg,
County of Berks and State of Pennsylvania, bounded and described as follows:


BEGINNING at a drill hole in the center line of Pennsylvania State Highway U.S.
Route 122, known as the Pottsville Pike, and in line between lands now or late
of G.W. Focht Stone Company and the Texas Oil Company; thence along said line
South 86 degrees 36 minutes East, a distance of 1141.34 feet to an iron pin


32

--------------------------------------------------------------------------------




in the westerly right-of-way line of the Schuylkill Valley Division of the
Pennsylvania Railroad; thence along the same South 13 degrees 15 3/4 minutes
West a distance of 222.79 feet to an iron pin in line of property now or late of
Reading Company; thence along the same South 79 degrees 52 minutes West a
distance of 877.74 feet to an iron pin; thence still along the same North 3
degrees 24 minutes East a distance of 350 feet to an iron pin; thence still
along the same North 86 degrees 36 minutes West a distance of 250 feet to a
drill hole in the center line of said Pennsylvania State Highway U.S. Route 122,
known as the Pottsville Pike; thence along the same North 03 degrees 24 minutes
East a distance of 75 feet to the place of Beginning.


CONTAINING 6 acres and 133.66 perches.


EXCEPTING AND RESERVING therefrom a tract of land containing 8.38 Acres; Koch
Properties Site being Lot 2 on Subdivision Plan recorded in Plan Book 240, Page
1, conveyed to New Penn Motor Express, Inc., dated December 15, 1999 in Volume
3161, Page 1778.


The above premises A through E which are contiguous parcels, are further
described in accordance with a survey by Ludgate Engineering Corporation dated
3-29-05, Drawing No. D4200405, as follows:


ALL THAT CERTAIN parcel of ground with the improvements thereon situate in
Muhlenberg Township, Berks County, Pennsylvania, being on the east side of
Pottsville Pike, shown on a plan prepared by Ludgate Engineering Corporation,
Plan No. E-4200499, and being more fully bounded and described as follows TO
WIT:


BEGINNING at a point in the pavement of Pottsville Pike, a corner of lands of
Gary D. and Mary D. Wolfe; thence along lands of Wolfe North 67 degrees 53
minutes 26 seconds East 1044.59 feet to a point, a corner of Lot #2; thence
along Lot #2 the sixteen following courses and distances:


1.    South 09 degrees 03 minutes 57 seconds East 406.52 feet to a point.


2.    South 20 degrees 21 minutes 16 seconds West 52.85 feet to a point.


3.    South 61 degrees 17 minutes 05 seconds West 122.29 feet to a point.


4.     South 83 degrees 00 minutes 41 seconds West 81.96 feet to a point.


5.     North 68 degrees 17 minutes 25 seconds West 37.12 feet to a point.


6.     North 37 degrees 16 minutes 56 seconds West 57.59 feet to a point.


7.     South 54 degrees 51 minutes 42 seconds West 10.47 feet to a point, a
corner of Lot #1.


8.     South 20 degrees 51 minutes 15 seconds West 49.50 feet to a point.


9.     South 39 degrees 15 minutes 53 seconds West 222.48 feet to a point.


10.     South 37 degrees 22 minutes 09 East 43.29 feet to a point.


11.     South 83 degrees 46 minutes 15 seconds East 38.25 feet to a point.


12.     South 21 degrees 09 minutes 44 seconds East 44.38 feet to a point.


13.     South 15 degrees 50 minutes 35 seconds West 31.38 feet to a point.




33

--------------------------------------------------------------------------------




14.     South 20 degrees 11 minutes 53 seconds East 158.06 feet to a point.


15.     South 75 degrees 18 minutes 33 seconds West 176.94 feet to a point.


16.
South 14 degrees 41 minutes 27 seconds West 99.99 feet to a bent pipe, a corner
of New Penn Motor Express and Giorgio Foods, Inc.



Thence along Giorgio Foods, Inc., the three following courses and distances:


1.     South 75 degrees 18 minutes 33 seconds West 311.46 feet to a point.


2.     North 01 degree 21 minutes 42 seconds West 348.92 feet to an iron pipe.


3.
South 88 degrees 36 minutes 36 seconds West 249.80 feet to a point in the
pavement of Pottsville Pike.



Thence in and along Pottsville Pike North 01 degree 18 minutes 04 seconds West
427.93 feet to a point, the place of BEGINNING.


CONTAINING 14.40 Acres.


Tax ID/Parcel No. 66-5309-19-51-9494


BEING THE SAME PREMISES which Koch Materials Company, a Delaware corporation, by
Deed dated May 27, 2005, but made effective as of May 31, 2005, and recorded
June 7, 2005, in the Recorder of Deeds Office in and for Berks County, PA, in
Book 4596, page 1495, granted and conveyed unto SemMaterials, LP, an Oklahoma
limited partnership.


34

--------------------------------------------------------------------------------








SALINA, KS


TRACT A: A tract in the Northwest Quarter (NW 1/4) of the Northeast Quarter (NE
1/4) of Section Eleven (11), Township Fourteen (14) South, Range Three (3) West
of the 6th P .M., Saline County, Kansas, which is described as follows:


Beginning at the Northwest corner of said NE/4; thence South along the West line
of said NE/4, 378.92 feet; thence East 93.61 feet; thence North 122.22 feet;
thence S88°25'00"E, 621.84 feet to the West Right-of-Way Line of Dry Creek
Channel; thence N05°22'00"E 272.80 feet to the North line of said NE/4; thence
N89°49'26" W along said North line 740.73 feet to the point of beginning; said
property including all or a substantial portion of portion of Lot Five (5),
Block One (1), Final Plat of Hixson-Lehenbaurer Subdivision PUD, Saline County,
Kansas.


As measured:


Beginning at the Northwest corner of said NE/4; thence South along the West line
of said NE/4, 378.69 feet; thence East 93.66 feet; thence North 122.11 feet;
thence S88°31'47"E, 621.79 feet to the West Right-of-Way line of Dry Creek
Channel; thence N05°24'37"E, 271.50 feet to the North line of said NE/4; thence
N89°49'26"W along said North line 741.03 feet to the point of beginning; said
property including all or a substantial portion of Lot Five (5), Block One (1),
Final Plat of Hixson-Lehenbaurer Subdivision PUD, Saline County, Kansas.


TRACT B: A tract of land in the South Half of Section 2, Township 14 South,
Range 3 West of the 6th Principal Meridian in Saline County, Kansas more
particularly described as follows:


Beginning at the SW Corner of the SE 1/4 of Section 2, Township 14 South, Range
3 West; thence east along the south line of said SE 1/4 of an assumed bearing of
N89°15'14"E a distance of 1270.13 feet to the center of the old channel of Dry
Creek; thence along center of the channel of Dry Creek on the following
described courses; 1. N02°33'00"E, 37.00 feet; 2. Nl4°02'00"W, 50.00 feet; 3.
N29°34'00"W, 60.00 feet; 4. N54°55'00"W, 47.00 feet; 5. N58°46'00"W, 46.00 feet;
6. N87°32'00"W, 59.00 feet; 7. S76°50'00"W, 32.00 feet; 8. S68°24'00"W, 120.00
feet; 9. N59°38'00"W, 45.00 feet; 10. N33°27'00"W, 184.00 feet; 11. Nl6°40'00"E,
114.00 feet; 12. N06°13'00"W, 112.00 feet; 13. N30°57'00"E, 47.00 feet; 14.
N67°30'00"E, 57.00 feet; 15. N38°57'00"E, 43.00 feet; 16. N37°03'00"W, 38.00
feet; 17. N64°4l'00"W, 96.00 feet; 18. N46°53'00"W, 54.00 feet; 19. Nl3°37'00"W,
87.00 feet; 20. N20°27'00"E, 56.00 feet; 21. N57°56'00"E, 45.00 feet; 22.
N78°05'00"E, 54.00 feet; 23. S79°04'00"E, 70.00 feet; 24. S71°11'00"E, 170.00
feet; 25. S74°29'00"E, 72.00 feet; 26. S23°36'00"E, 52.00 feet; 27. S0l
043'00"W, 40.00 feet; 28. Sl3°54'00"W, 148.00 feet; 29. S05°18'00"E, 62.00 feet;
30. S47°00'00"E, 45.00 feet; 31. S71°48'00"E, 87.00 feet; 32. S88°10'00"E, 40.00
feet; 33. N49°00'00"E, 31.00 feet; 34. N39°20'00"E, 59.00 feet; 35. N00°18'00"E,
45.00 feet; 36. N03°28'00"W, 121.00 feet; 37. Nl0°48'00"E, 102.00 feet; 38.
Nl0°12'00"E, 120.00 feet; 39. N04°06'00"W, 24.71 feet; thence leaving the center
of the channel of Dry Creek S89°15'14"W, 1714.94 feet to a point on the Easterly
right-of-way of the Union Pacific Railroad; thence S 11°37'44"E, along said
Easterly right-of-way 962.19 feet to a point on the South line of the SW 1/4 of
said Section 2; thence N89°36'26"E, 108.58 feet back to the Point of Beginning.


35

--------------------------------------------------------------------------------








NORTH SALT LAKE CITY, UTAH


PARCEL 1:


A parcel of land lying in the Southeast Quarter of Section 35, Township 2 North,
Range 1 West, Salt Lake Base and Meridian, being more particularly described as
follows:


Commencing at a point North 1830.40 feet and West 747.0 feet from the Southeast
corner of said Section 35; and running thence South 8° 49'35" West 403.76 feet
to the beginning of a curve to the right, having a central angle of 58° 28'40",
a radius of 358.10 feet; thence along the arc of said curve 365.49 feet to the
point of tangent; thence South 89° 53'35" West 81.93 feet; thence North 0°
06'25" West 569.73 feet to the Southerly right of way of Moss Street; thence
North 89° 53'35" East 449.18 feet to the point of beginning.


Parcel ID# 06-086-0032


PARCEL 2:


A parcel of land which lies within the Southeast Quarter of Section 35, Township
2 North, Range 1 West, Salt Lake Base and Meridian, said parcel being more
particularly described as follows:


Beginning at a point which lies North 1830.40 feet and West 1196.18 feet from
the Southeast corner of said Section 35, said point also lies on the South
right-of-way line of 1100 North Street (Moss Street by deed); and running thence
South 89° 53'35" West along said right of way line 102.29 feet; thence South 00°
06'25" East 155.71 feet; thence South 89° 53'35" West 280.00 feet; thence South
00° 06'25" East 414.02 feet; thence North 89° 53'35" East 382.29 feet; thence
North 00° 06'25" West 569.73 feet to the point of beginning.


Above described parcel 2 contains 4.00 acres, more or less. Parcel 2 is subject
to right-of-way for road and railroad purposes over the South 22.50 feet.


Parcel ID# 06-086-0072


PARCEL 3:


Beginning at a point North 1830.40 feet and West 1196.18 feet and South
89°53'35" West 102.29 feet, (Deed= West 1298.47 feet) from the Southeast corner
of Section 35, Township 2 North, Range 1 West, Salt Lake Meridian; said point
also lies on the South right of way line of 1100 North Street (Moss Street); and
running thence along said street North 89°53'35" West 280.70 feet; thence South
0°06'25" West 155.71 feet; thence South 89°53'35" East 280.00 feet; thence North
0°06'25" East 155.71 feet to point of beginning.


Above described parcel contains 1.00 Acres, more or less.


Parcel ID # 06-086-0071


36

--------------------------------------------------------------------------------








WOODS CROSS, UTAH


Beginning on the South line of a street at a point South 89°45'00" East 352.96
feet along the monument line and South 09°18'45" West 33.42 feet and South
89°45' East 1148.53 feet from the center line intersection of 1500 South and
1100 West Streets (said intersection being further described as North:
925,985.92 feet, East: 1,886,318.26 feet, Utah State Coordinate System (Central
Zone)) and running thence South 89°45'00" East 129.86 feet along said street to
the West line of O.S.L. Railroad Right-of-Way, thence South 14°55'15" West
1297.14 feet along said right-of-way line of Section 25, Township 2 North, Range
1 West, Salt Lake Base and Meridian; thence North 89°42'56" West along said
section line 1149.91 feet to the East right-of-way line of the Denver Rio Grande
Railroad which point is North 89°42'56" West 104.12 feet from the Southeast
corner of Section 26, Township 2 North, Range 1 West, Salt Lake Base and
Meridian; thence North 09°18'45" East 861.41 feet along said right-of-way to a
point of curvature to a 288.34-foot radius curve to the right and the centerline
of a railroad spur; thence along said centerline for an arc distance of 274.62
feet (central angle = 54°34'12" chord bearing and distance = North 62°30' 14"
East 264.36 feet); thence South 89°40'01" East 325.17 feet; thence South
0°22'09" West 19.60 feet; thence South 89°40'01" East 101.00 feet; thence North
0°22'09" East 19.60 feet; to the centerline of a railroad spur; thence South
89°40'01" East 409.16 feet along said spur to a point of curvature to a
326.71-foot radius curve to the left; thence along the arc of said curve for a
distance of 99.57 feet (central angle = 17°27' 44" chord bearing and distance =
North 82°39'50" East 99.19 feet); thence North 9°49'13" East 272.34 feet to the
point of beginning.


Boundary Description


A parcel of land situated in the Southwest quarter of Section 25 and the
Southeast quarter of Section 26, Township 2 North, Range 1 West, Salt Lake Base
and Meridian, being more particularly described as follows:


Beginning at the Southwest corner of said Section 25 (basis of bearing being
South 89°47'14" West 2659.17' between the South quarter corner and the Southwest
corner of Section 25, Township 2 North, Range 1 West, Salt Lake Base and
Meridian); and running thence along the section line South 89°59'55" West 105.35
feet to a point on the East right of way line of the Denver and Rio Grande
Railroad, thence along said right of way line North 09°02'28" East 867.77 feet
to a point on the Southwest corner of that certain tract of land (Tax ID#
06-050-0110 as recorded in the Davis County Recorders Office) said point also
being a point on a 288.37 foot radius curve to the right; thence along said
property the following (8) calls; 1) 267.31 feet along the arc of said curve
through a central angle of 53°06'38" (chord bears North 62°44'34" East 257.84
feet); 2) North 89°50'47" East 325.17 feet; 3) South 0°07'07" East 19.60 feet;
4) North 89°50'29" East 101.00 feet; 5) North 0°07'07" West 19.60 feet; 6) north
89°50'47" East 409.16 feet to a point on a 326.71 foot radius curve to the left;
7) 99.58 feet along the arc of said curve through a central angle of 17°27'48"
(chord bears North 82°10'33" East 99.19 feet); 8) North 09°19'55" East 272.54
feet to a point on the South right-of-way line of 1500 South Street; thence
along said right-of-way line North 89°45'29" East 135.81 feet to a point on the
West right-of-way line of the Union Pacific Railroad; thence along said
right-of-way line South 14°49'48" West 1299.75 feet to a point on the South line
of said Section 25; thence along said Section line South 89°47'13" West 1041.14
feet to the point of beginning.


Contains 1,192,140 square feet, or 27.368 Acres.




37

--------------------------------------------------------------------------------





EXHIBIT A-2


RAIL LEASES


Dodge City, Kansas


Lease of Land (Short Term) (Contract No. 157011) between The Atchison, Topeka
and Santa Fe Railway Company, predecessor in interest to The Burlington and
Northern Santa Fe Railway Company, and Kansas Emulsions, Inc., predecessor in
interest to SemMaterials, L.P., dated February 12, 1979, as amended.


Las Vegas, Nevada


Lease (Audit No. 505-73) between Los Angeles & Salt Lake Railroad Company and
Union Pacific Railroad Company and Conoco, Inc., predecessor in interest to K.C.
Asphalt, L.L.C., dated April 20, 1987, as amended.


Memphis (EM), Tennessee


Lease between The Memphis Grain and Hay Association and Southern States Asphalt
Co., a division of Ashland Oil, Inc., predecessor in interest to SemMaterials,
L.P., dated April 24, 1989.




38

--------------------------------------------------------------------------------





EXHIBIT A-3


EXCLUDED ASSETS


39

--------------------------------------------------------------------------------






EXCLUDED ASSETS LISTING
Page 1 of 2, 5/18/09
file: Excluded Assets Listing051809.doc


HALSTEAD, KS


Skid #1
1 - Viking N324A pump unit w/50hp motor
1 - SquareD E-FLEX VF Drive
4 - 4" Sharpe gate valves
1 - 4" Sharpe ball valve w/actuator
1 - Control Panel
Skid#2
3 - Viking L 124A pump units w/10hp motors
3 - SquareD E-FLEX VF Drive
1 - Control Panel
Skid#3
1 - Goulds 3656, 4x6-13 pump w/30hp motor
1 - Tranter heat exchanger, model GXD-051-H-5-UP-191
1 - SquareD E-FLEX VF Drive
1 - Control Panel
Skid#4
Charlotte G100-125 mill with 100hp motor & starter
2 - 4" Krohne mass flow meters & transmitters
1 - 2" Krohne mass flow meter & transmitter
5 - 4" Sharpe gate valves
2 - 4" Sharpe 3-way valves
2 - 2" Sharpe gate valves
1 - 2" Sharpe globe valve
1 - 2" Sharpe 3-way valve w/actuator
1 - 2" Sharpe ball valve w/actuator
1 - Control Panel
Skid#5
1 - Viking N324A pump unit w/50hp motor
3 - Goulds 3296, 2x3-8 pumps w/30hp motors
4 - SquareD E-FLEX VF Drives
1 - Control Panel
1 - 2" Krohne mass flow meter & transmitter
8 - 4" Sharpe gate valves
1 - 2" Sharpe globe valve
1 - 2" Sharpe gate valve
5 - 2" Sharpe ball valves w/actuators
2 - 2" Bonney Forge check valves
All piping and pumps are electric heat traced






LITTLE ROCK, AR


27 ea - tanker trailers (Attachment I)


40

--------------------------------------------------------------------------------








EXCLUDED ASSETS LISTING
Page 2 of 2, 5/18/09




NORTH SALT LAKE CITY/WOODS CROSS, UTAH


2ea - 40,000 gal tanks (already loaded on lowboy for shipment)


MEMPHIS, TN


1990 Peterbilt VIN 1XP-5DB9X-0-LN-288130


21ea - tanker trailers (Attachment II)


ROLLING STOCK - LOCATIONS MAY VARY FROM LOCATION SHOWN


See Attached Spreadsheet (Attachment III)


See Attached Spreadsheet (Attachment IV)


ADDITIONAL MISC. EQUIPMENT @ VARIOUS LOCATIONS


See Attached Spreadsheet (Attachment V)


See Attached Spreadsheet (Attachment VI)


See Attached Spreadsheet (Attachment VII)




41

--------------------------------------------------------------------------------





(Attachment I)




LITTLE ROCK, AR TRAILER LIST 9/15/2008
 
 
 
 
 
 
 
Year & Model
Vin Number
Trailer Number
1
LITTLE ROCK, AR
1990 ETNYRE TRAILER
1E9T44200L3007009
661
2
LITTLE ROCK, AR
1990 ETNYRE TRAILER
1E9T44206LE007001
2073
3
LITTLE ROCK, AR
1990 ETNYRE TRAILER
1E9T44208LE007002
2075
4
LITTLE ROCK, AR
1990 ETNYRE TRAILER
1E9T4420XLE007003
2077
5
LITTLE ROCK, AR
1990 ETNYRE ASPHALT TRAILER
1E9T44204LE007126
35121
6
LITTLE ROCK, AR
1980 TRAILMOBILE TRAILER
1PTT43EJ7A4000060
2328
7
LITTLE ROCK, AR
1980 TRAILMOBILE TRAILER
V41268
2329
8
LITTLE ROCK, AR
1978 TRIM-T43
T431T40545
4087
9
LITTLE ROCK, AR
1983 POLAR TRAILER
1PMC14229D2006188
36501
10
LITTLE ROCK, AR
1983 POLAR TRAILER
1PMC14222D2006193
36509
11
LITTLE ROCK, AR
1986 POLAR TRAILER
1PMC14221G2007615
36515
12
LITTLE ROCK, AR
1987 POLAR TRAILER
1PMC14228H2008178
36521
13
LITTLE ROCK, AR
1987 POLAR TRAILER
1PMC14226H2008180
36525
14
LITTLE ROCK, AR
1987 POLAR TRAILER
1PMC14224H2008615
36529
15
LITTLE ROCK, AR
1978 TRAILMOBILE TRAILER
S41323
4927
16
LITTLE ROCK, AR
1987 AMERICAN
1PMC1422XH2008179
36523
17
LITTLE ROCK, AR
1987 HARMON
1H9TT4229HL020132
36531
18
LITTLE ROCK, AR
1976 OMX
OMX724901
5699
19
LITTLE ROCK, AR
1969 MCCOY TA TRAILER
W2180
2085
20
LITTLE ROCK, AR
1971 FRUEHAUF TRAILER
OMN557509
4049
21
LITTLE ROCK, AR
1990 TRAILMOBILE TRAILER
V40471
36435
22
LITTLE ROCK, AR
1982 TRAILMOBILE TRAILER
1PTT23EJ2C4000122
4705
23
LITTLE ROCK, AR
1979 TRAILMOBILE TRAILER
T41002
36535
24
LITTLE ROCK, AR
1992 FRUEHAUS
1H4T04423N6025415
211
25
LITTLE ROCK, AR
1986 FRUEHAUS
1H4T04222GK022209
103
26
LITTLE ROCK, AR
2001 ACRO
1A9114227110005056
107
27
LITTLE ROCK, AR
2001 ACRO
1A911422911005057
109





42

--------------------------------------------------------------------------------





(Attachment II)


Trailer Serial Numbers and Unit Numbers


UNIT#
MAKE
SERIAL #
35111
Etnyre
1E9T43206VE007092
15814
Freuhauf
1H4T04124EKO13302
15947
Freuhauf
1H4TO4224FKO16801
15948
Freuhauf
1H4TO4226FKO16802
15949
Freuhauf
1H4TO4228FKO16803
15950
Freuhauf
1H4TO422XFK016804
25017
Freuhauf
1H4TO422XGX013502
25019
Freuhauf
1H4TO4223GK013504
25075
Freuhauf
1H4TO4421HL013803
25076
Freuhauf
1H4TO4423HL013804
25218
Etnyre
1E9T42230EJE007037
25219
Etnyre
1E9T42205JE007038
25293
Etnyre
1E9T42201KE007037
25345
Freuhauf
UNX538402
25351
Freuhauf
UNY559604
25387
Etnyre
1E9T42202LE007128
25430
Etnyre
1E9T42204ME007052
25675
Etnrye
1E9T43209NE007118
15921
Freuhauf
1H4TO4225FK008304
15359
Etnyre
K2617-K9202
25295
Etnyre
1E9T42205KE007039





43

--------------------------------------------------------------------------------





(Attachment III)




Title
Physical Location
Vehicle
2008
CHEV
TRAILBLAZER
1GNDT13S382174521
Billings
Vehicle
2008
CHEV
TRAILBLAZER
1GNDT13S182219035
Boise
Vehicle
2008
CHEV
TRAILBLAZER
1GNDT13S682182998
Commerce City
Vehicle
2008
CHEV
TRAILBLAZER
1GNDS13S982194565
Denver
Vehicle
2008
CHEV
SILVERADO 1500
2GCEC130081223170
Fontana
Paver
Paver
CAT
AP-655C, 8'-16' exter
AYP000305
Fontana, CA
Vehicle
2008
CHEV
TRAILBLAZER
1GNDT13S882122947
Gloucester City
Vehicle
2008
CHEV
TRAILBLAZER
1GNDT13S182222078
Halstead
Vehicle
2008
CHEV
TRAILBLAZER
1GNDT13S182116536
Halstead
Vehicle
2008
CHEV
SILVERADO 1500
2GCEK13M081221389
Las Vegas
Extruder
Full scale extruder with ancillary suppc
Leistritz
 
 
Muskogee, OK
Vehicle
2007
CHEV
SILVERADO 1500
3GCEK13M17G526292
N. Salt Lake
Vehicle
2005
FORD
EXPLORER
1FMZU72K65ZA07665
N. Salt Lake
Vehicle
2008
CHEV
TRAILBLAZER
1GNDT13S382189911
Olathe
Vehicle
2008
CHEV
TRAILBLAZER
1GNDT13S982178864
Olathe
Vehicle
2008
CHEV
SILVERADO 1500
3GCEK13J98G265906
Olathe
Vehicle
2006
CHEV
TRAILBLAZER
1GNDT13SX62217054
Reading
1999 Freighllner
Used with ArmorAll
Freighliner
1999
1FUYDZVB7XPB00028
Sedalia, MO
Vehicle
2008
CHEV
TRAILBLAZER
1GNDT13S982217274
South Portland
Vehicle
2008
CHEV
SILVERADO 1500
3GCEK13J78G265774
Spokane
Vehicle
2008
CHEV
TRAILBLAZER
1GNDT13S782120557
Springfield
Vehicle
2008
CHEV
TRAILBLAZER
1GNDT13SX82219728
Springfield
Vehicle
2008
CHEV
TRAILBLAZER
1GNDT13S682117388
Springfield
ArmorAll paver
Development unit
Etnyre
 
 
Woods Cross, UT
ArmorAll trailer
Lowboy Equipment Trailer
Etnyre
 
1E92820173E111013
Woods Cross, UT
Trailer
Trailer for ArmorAll production unit
Twamco
 
1T9FN533X81473001
Woods Cross, UT
Trailer for paver
Trailer for CAT paver
Twamco
655C
1T9GN573281473004
Woods Cross, UT
Windrow pick-up machine
Windrow pick-up machine
Werner
E650
E650023
Woods Cross, UT
ArmorAll support unit
Etnyre Material Transfer trailer modifie
Etnyre
 
1E9V111332E111195
Woods Cross, UT
ArmorAll support unit
Etnyre Material Transfer trailer modifie
Etnyre
 
1E9V112063E111004
Woods Cross, UT
ArmorAll support unit
Etnyre Material Transfer trailer
Etnyre
 
1E9V111522E111206
Woods Cross, UT
Tandem axle utility trailer
Utility trailer
Titan
Year 2003
5DZC6142431002934
Woods Cross, UT











44

--------------------------------------------------------------------------------





(Attachment IV)


NewCo
Transfer to SGLP
Asset Description
Profit Location
City
Cost Center
Asset Account
Cost
Depreciation
Depreciation Reserve
NBV at Period End
Asset Category
Major Category
 
NO
1973 OR 1978 ETNYRE TRAILER
0085
PARSONS
70101
15000600
7,500.00
*
1,500.00
6,000.00
VEHICLES.TRAILERS.NONINDIAN.0000
VEHICLES
 
NO
1978 TRAILMOBILE TRAILER
0086
PARSONS
70101
15000600
7,500.00
*
1,500.00
6,000.00
VEHICLES.TRAILERS.NONINDIAN.0000
VEHICLES
 
NO
1978 TRAILMOBILE TRAILER
0086
PARSONS
70101
15000600
7,500.00
*
1,500.00
6,000.00
VEHICLES.TRAILERS.NONINDIAN.0000
VEHICLES
 
NO
1977 TRAILMOBILE TRAILER
0086
PARSONS
70101
15000600
7,500.00
*
1,500.00
6,000.00
VEHICLES.TRAILERS.NONINDIAN.0000
VEHICLES
 
NO
1977 TRAILMOBILE TRAILER
0086
PARSONS
70101
15000600
7,500.00
*
1,500.00
6,000.00
VEHICLES.TRAILERS.NONINDIAN.0000
VEHICLES
 
NO
1975 ETNYRE TRAILER
0086
PARSONS
70101
15000600
7,500.00
*
1,500.00
6,000.00
VEHICLES.TRAILERS.NONINDIAN.0000
VEHICLES
 
NO
1973 BUTLER TRAILER
0086
PARSONS
70101
15000600
7,500.00
*
1,500.00
6,000.00
VEHICLES.TRAILERS.NONINDIAN.0000
VEHICLES
 
NO
BUILDING MODIFICATIONS FOR EXTRUDER
0701
TULSA
70100
15000300
70,508.00
*
*
70,508.00
BUILDING.NONE.INDIANPROP.00000
BUILDING
 
NO
MSDS AUTHORING
0701
TULSA
70100
15000700
158.589.08
*
 
158,569.08
CMPTSOFTWR.NON.NONINDIAN.0000
CMPTSOFTWR
 
NO
TRAILER CONTROL
0701
SALT LAKE
70332
15000400
1,198.20
*
159.76
1,038.44
MACHEQUIP.NON.NONINDIAN.0000
MACHEQUIP
 
NO
TRAILER CONTROL
0701
SALT LAKE
70332
15000400
1,198.20
*
159.76
1,038.45
MACHEQUIP.NON.NONINDIAN.0000
MACHEQUIP
 
NO
POLAR TANK TRAILER
0725
BOISE
70101
15000600
*
*
*
*
VEHICLES.TRAILERS.NONINDIAN.0000
VEHICLES
 
NO
POLAR TANK TRAILER
0725
BOISE
70101
15000600
*
*
*
*
VEHICLES.TRAILERS.NONINDIAN.0000
VEHICLES
 
NO
POLAR TANK TRAILER
0725
BOISE
70101
15000600
*
*
*
*
VEHICLES.TRAILERS.NONINDIAN.0000
VEHICLES
 
NO
POLAR TANK TRAILER
0725
BOISE
70101
15000600
*
*
*
*
VEHICLES.TRAILERS.NONINDIAN.0000
VEHICLES
 
NO
PICKUP TRAILER 7502
0728
SPOKANE
70101
15000600
4,054.73
*
946.10
3,108.63
VEHICLES.TRAILERS.NONINDIAN.0000
VEHICLES
 
NO
PU TRAILER C7-100
0728
SPOKANE
70101
15000600
4,002.50
*
867.21
3,135.29
VEHICLES.TRAILERS.NONINDIAN.0000
VEHICLES
 
NO
FREIGHT-POLAR TANK TRAILER
0728
SPOKANE
70101
15000600
1,539.56
*
282.25
1,257.31
VEHICLES.TRAILERS.NONINDIAN.0000
VEHICLES
 
NO
FREIGHT-POLAR TANK TRAILER
0728
SPOKANE
70101
15000600
1,539.56
*
282.25
1,257.31
VEHICLES.TRAILERS.NONINDIAN.0000
VEHICLES
 
NO
FREIGHT-POLAR TANK TRAILER
0728
SPOKANE
70101
15000600
1,539.56
*
256.59
1,282.97
VEHICLES.TRAILERS.NONINDIAN.0000
VEHICLES
 
NO
FREIGHT-POLAR TANK TRAILER
0728
SPOKANE
70101
15000600
1,539.56
*
256.59
1,283.00
VEHICLES.TRAILERS.NONINDIAN.0000
VEHICLES
 
NO
1978 BEALL TANKER TRAILER
0728
SPOKANE
70101
15000600
21,760.00
*
3,264.00
11,496.00
VEHICLES.TRAILERS.NONINDIAN.0000
VEHICLES
 
NO
1988 VIM TRAILER
0744
NEW MADRID
70101
15000600
11,453.00
*
11,453.00
*
VEHICLES.TRAILERS.NONINDIAN.0000
VEHICLES
 
NO
2008 CHEVROLET TRAILBLAZER 4X2
2350
CATOOSA
70101
15000600
23,041.88
*
4,608.37
11,433.51
VEHICLES.TRAILERS.NONINDIAN.0000
VEHICLES
 
NO
1988 FRUEHAUF TANKER TRAILER
2366
LITTLE ROCK
70101
15000600
15,000.00
*
3,250.00
11,750.00
VEHICLES.TRAILERS.NONINDIAN.0000
VEHICLES
 
NO
1992 FRUEHAUF 7000 STEEL ASPHALT TRAILER
2365
LITTLE ROCK
70101
15000600
24,500.00
*
3,266.66
21,233.34
VEHICLES.TRAILERS.NONINDIAN.0000
VEHICLES
 
NO
AFE 100167
2370
MUSKOGEE
70101
15000600
*
*
*
*
VEHICLES.TRAILERS.NONINDIAN.0000
VEHICLES
 
NO
AFE100167
2370
MUSKOGEE
70101
15000600
*
*
*
*
VEHICLES.TRAILERS.NONINDIAN.0000
VEHICLES
 
NO
4 NEW TRAILERS
4015
LAS VEGAS
70101
15000600
28,605.75
*
14,302.80
14,302.95
VEHICLES.TRAILERS.NONINDIAN.0000
VEHICLES
 
NO
EXTRUDER PILOT PLANT
4294
HALSTEAD
70101
15000600
1,807,528.91
*
*
1,807,528.91
STRTNKTERM.NON.NONINDIAN.00000
STRTNKTERM
 
NO
ETNYRE 1975 TANKER TRAILER #10 12000 GAL
4329
ESSEXVILLE
70101
15000600
1,743.00
*
1,743.00
*
VEHICLES.TRAILERS.NONINDIAN.0000
VEHICLES
 
NO
ETNYRE 1977 TANKER TRAILER #46 12000 GAL
4329
ESSEXVILLE
70101
15000600
1,743.00
*
1,743.00
*
VEHICLES.TRAILERS.NONINDIAN.0000
VEHICLES
 
NO
ETNYRE 1974 TANKER TRAILER #60 12000 GAL
4329
ESSEXVILLE
70101
15000600
1,743.00
*
1,743.00
*
VEHICLES.TRAILERS.NONINDIAN.0000
VEHICLES
 
NO
UTILITY TRAILER 1980
4331
ST LOUIS
70101
15000600
1,000.00
*
366.67
633.33
VEHICLES.TRAILERS.NONINDIAN.0000
VEHICLES
 
NO
PORTABLE STORAGE TRAILER 1095
4341
MOREHDCTY
70101
15000600
3,000.00
*
1,750.00
1,250.00
VEHICLES.TRAILERS.NONINDIAN.0000
VEHICLES



45

--------------------------------------------------------------------------------






(Attachment IV)
Minor Category
Asset Key
AFE
Capex Type
Location
County
State
County Code
City
Asset Site
Date Placed in Service
Year Placed in Service
Units
Asset Cost Account
Life in Years
Depreciation Method
Serial Number
TRAILERS
070110647.MAINTENANCE
070110647
MAINTENANCE
USA.TN.TN039.PARSONS.00860000
USA
TN
TN039
PARSONS
00860000
11-Mar-08
2008
1
15000600
5
STL
K2614K9194
TRAILERS
070110647.MAINTENANCE
070110647
MAINTENANCE
USA.TN.TN039.PARSONS.00860000
USA
TN
TN039
PARSONS
00860000
11-Mar-08
2008
1
15000600
5
STL
S41297
TRAILERS
070110647.MAINTENANCE
070110647
MAINTENANCE
USA.TN.TN039.PARSONS.00860000
USA
TN
TN039
PARSONS
00860000
11-Mar-08
2008
1
15000600
5
STL
S31298
TRAILERS
070110647.MAINTENANCE
070110647
MAINTENANCE
USA.TN.TN039.PARSONS.00860000
USA
TN
TN039
PARSONS
00860000
11-Mar-08
2008
1
15000600
5
STL
P40916
TRAILERS
070110647.MAINTENANCE
070110647
MAINTENANCE
USA.TN.TN039.PARSONS.00860000
USA
TN
TN039
PARSONS
00860000
11-Mar-08
2008
1
15000600
5
STL
T431S40054
TRAILERS
070110647.MAINTENANCE
070110647
MAINTENANCE
USA.TN.TN039.PARSONS.00860000
USA
TN
TN039
PARSONS
00860000
11-Mar-08
2008
1
15000600
5
STL
D246K9030
TRAILERS
070110647.MAINTENANCE
070110647
MAINTENANCE
USA.TN.TN039.PARSONS.00860000
USA
TN
TN039
PARSONS
00860000
11-Mar-08
2008
1
15000600
5
STL
3337225
NONE
070110550.EXPANSION
070110550
EXPANSION
USA.OK.OK143.TULSA.07010000
USA
OK
OK143
TULSA
07010000
30-Jun-08
2008
1
15000300
20
STL
 
NONE
070110588.MAINTENANCE
070110588
MAINTENANCE
USA.OK.OK143.TULSA.07010000
USA
OK
OK143
TULSA
07010000
21-Jan-08
2008
4
15000700
3
STL
 
NONE
070210056.EXPANSION
07210056
EXPANSION
USA.UT.UT011.SALT LAKE.40140000
USA
UT
UT011
SALT LAKE
40140000
30-Jun-08
2008
1
15000400
5
STL
1E9V112063E1110
NONE
070210056.EXPANSION
070210056
EXPANSION
USA.UT.UT011.SALT LAKE.40140000
USA
UT
UT011
SALT LAKE
40140000
30-Jun-08
2008
1
15000400
5
STL
1E9V111332E1111
TRAILERS
070110167.EXPANSION
070110167
EXPANSION
USA.ID.ID001.BOISE.07250000
USA
ID
ID001
BOISE
07250000
31-May-06
2006
1
15000600
5
STL
1PMA14839710302
TRAILERS
070110167.EXPANSION
070110167
EXPANSION
USA.ID.ID001.BOISE.07250000
USA
ID
ID001
BOISE
07250000
31-May-06
2006
1
15000600
5
STL
1PMA14832610302
TRAILERS
070110167.EXPANSION
070110167
EXPANSION
USA.ID.ID001.BOISE.07250000
USA
ID
ID001
BOISE
07250000
31-May-06
2006
1
15000600
5
STL
1PMA14834610302
TRAILERS
070110167.EXPANSION
070110167
EXPANSION
USA.ID.ID001.BOISE.07250000
USA
ID
ID001
BOISE
07250000
31-May-06
2006
1
15000600
5
STL
1PMA14836510302
TRAILERS
070110430.EXPANSION
070110430
EXPANSION
USA.WA.WA063.SPOKANE.07280000
USA
WA
WA063
SPOKANE
07280000
1-Jan-08
2008
1
15000600
5
STL
 
TRAILERS
070110430.EXPANSION
070110430
EXPANSION
USA.WA.WA063.SPOKANE.07280000
USA
WA
WA063
SPOKANE
07280000
22-Jan-08
2008
1
15000600
5
STL
 
TRAILERS
070110430.EXPANSION
070110430
EXPANSION
USA.WA.WA063.SPOKANE.07280000
USA
WA
WA063
SPOKANE
07280000
11-Apr-08
2008
1
15000600
5
STL
 
TRAILERS
070110430.EXPANSION
070110430
EXPANSION
USA.WA.WA063.SPOKANE.07280000
USA
WA
WA063
SPOKANE
07280000
1-Apr-08
2008
1
15000600
5
STL
 
TRAILERS
070110430.EXPANSION
070110430
EXPANSION
USA.WA.WA063.SPOKANE.07280000
USA
WA
WA063
SPOKANE
07280000
1-May-08
2008
1
15000600
5
STL
 
TRAILERS
070110430.EXPANSION
070110430
EXPANSION
USA.WA.WA063.SPOKANE.07280000
USA
WA
WA063
SPOKANE
07280000
1-May-08
2008
1
15000600
5
STL
 
TRAILERS
070110430.EXPANSION
070110430
EXPANSION
USA.WA.WA063.SPOKANE.07280000
USA
WA
WA063
SPOKANE
07280000
5-Jun-08
2008
1
15000600
6
STL
 
TRAILERS
070110000.ACQUISITION
070110000
ACQUISITION
USA.MO.MO143.NEWMADRID.07440000
USA
MO
MO143
NEW MADRID
07440000
1-Jun-05
2005
1
15000600
3
STL
1V9T3423J100109
PCKUP>6k
070110828.MAINTENANCE
070110828
MAINTENANCE
USA.OK.OK131.CATOOSA.23500000
USA
OK
OK131
CATOOSA
23500000
27-Feb-08
2008
1
15000600
5
STL
1GNDS13S7822174
TRAILERS
070110606.EXPANSION
070110606
EXPANSION
USA.AR.AR119.LITTLEROC.23650000
USA
AR
AR119
LITTLE ROCK
22650000
7-Feb-08
2008
1
15000600
5
STL
1H4T04222GK0222
TRAILERS
070110606.EXPANSION
070110606
EXPANSION
USA.AR.AR119.LITTLEROC.23650000
USA
AR
AR119
LITTLE ROCK
22650000
18-Jun-08
2008
1
15000600
5
STL
 
TRAILERS
070110167.EXPANSION
070110167
EXPANSION
USA.OK.OK101.MUSKOGEE.23700000
USA
OK
OK101
MUSKOGEE
23700000
31-Jan-06
2006
1
15000600
1
STL
 
TRAILERS
070110167.EXPANSION
070110167
EXPANSION
USA.OK.OK101.MUSKOGEE.23700000
USA
OK
OK101
MUSKOGEE
23700000
31-Jan-06
2006
1
15000600
1
STL
 
TRAILERS
070210010.MAINTENANCE
070210010
MAINTENANCE
USA.NV.NV003.LAS VEGAS.40150000
USA
NV
NV003
LAS VEGAS
40150000
1-Sep-05
2005
4
15000600
7
STL
 
NONE
070110550.EXPANSION
07010550
EXPANSION
USA.KS.KS079.HALSTEAD.4294000
USA
KS
KS079
HALSTEAD
42940000
31-Dec-07
2007
1
15000600
15
STL
 
TRAILERS
070110414.ACQUISITION
070110414
ACQUISITION
USA.MI.MI017.ESSEXVILLE.43290000
USA
MI
MI017
ESSEXVILLE
43290000
1-Apr-07
2007
1
15000600
1
STL
K2107K8628
TRAILERS
070110414.ACQUISITION
070110414
ACQUISITION
USA.MI.MI017.ESSEXVILLE.43290000
USA
MI
MI017
ESSEXVILLE
43290000
1-Apr-07
2007
1
15000600
1
ST
K2526K9106
TRAILERS
070110414.ACQUISITION
070110414
ACQUISITION
USA.MI.MI017.ESSEXVILLE.43290000
USA
MI
MI017
ESSEXVILLE
43290000
1-Apr-07
2007
1
15000600
1
STL
K2229K8771
TRAILERS
070110415.ACQUISITION
070110415
ACQUISITION
USA.MO.MO510.ST LOUIS.43310000
USA
MO
MO510
ST LOUIS
43310000
30-Apr-07
2007
1
15000600
5
STL
8L0459005
TRAILERS
070110577.ACQUISTION
070110577
ACQUISITION
USA.NC.NC031.MOREHDCTY.43410000
USA
NC
NC031
MOREHDCTY
43410000
31-Dec-07
2007
1
15006000
2
STL
 

















46

--------------------------------------------------------------------------------





(Attachment V)


Product
Last Update
Contact
Location
Phone
Estimate
Description
Tanks
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Meters/Controls
 
 
 
 
 
 
3-inch CMF-Series Mass Meter
 
Jim Catron
Austin, TX
 
 
MicroMotion, Came from CC Plant
2-inch F-Series Mass Meter
 
Jim Catron
Austin, TX
 
 
MicroMotion, Came from CC Plant
2-inch R-Series Mass Meter
 
Jim Catron
Austin, TX
 
 
MicroMotion, Came from CC Plant
2-inch R-Series Mass Meter
 
Jim Catron
Austin, TX
 
 
MicroMotion, Came from CC Plant
2-inch R-Series Mass Meter
 
Jim Catron
Austin, TX
 
 
MicroMotion, Came from CC Plant
 
 
 
 
 
 
 
Boilers
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Hot Oil Heaters
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Heaters/Exchangers
 
 
 
 
 
 
Brown Fintube Heat Exchangers
 
Bill Ennis
Glen Allen, VA
2) 964-08
NA
Virginia Power has (16) 14,480 sq. ft heat exchangers available
Stack Economizers for boiler
 
Tim Weatherman
Halstead, KS
 
 
New in box - Unit #1
Stock Economizers for boiler
 
Tim Weatherman
Halstead, KS
 
 
New in box - Unit
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



47

--------------------------------------------------------------------------------






Mixers
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Valves
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Pumps
 
 
 
 
 
 
PS-II lip seals for QS-224 pumps - need to be reb
 
Gary Shouse
Dodge
20)225-2264
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Misc Equipment
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Mill Equipment
 
 
 
 
 
 
Emulsion mill w/oiler
 
Jim Catron
Austin, TX
 
 
Came from CC
IKA Mill (replaced with Dalworth)
 
Mark Taylor
North Salt Lake
 
 
Already Shipped per Bob Walley
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Motors & Electrical
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 















48

--------------------------------------------------------------------------------





(Attachment VI)


Equipment        Qty        Location                Project
                                Tanks
Acid Scrubber Tank
1
Not Shipped Yet
Catoosa Chemical Upgrade Project - Ergon Does not Agree
Chemical Tank (Size ????)
1
Not Shipped Yet
Catoosa Chemical Upgrade Project - Ergon Does not Agree
20,000 Gal Vert. Tank
1
Garden City, GA
Florida Project
39,000 Gal Tank w/platforms and ladders
6
Garden City, GA
Florida Project
10,000 Gal Tank (Fiberglass)
1
Garden City, GA
Florida Project
 
 
 
 
                     Meters/Controls
3” Invalco Turbine Meter s/ Totalizer
1
Las Vegas, NV
Las Vegas Emulsion Project, Already shipped per Mike Hoist
Schneider Square-D Control Panel
1
Not Shipped Yet
North Sale Lake IKA Installation
 
 
 
 
                      Boilers
 
 
 
 
 
 
 
 
 
 
 
 
                    Hot Oil Heaters
 
 
 
 
 
 
 
 
 
 
 
 
                  Heaters/Exchangers
 
 
 
 
 
 
 
 
 
 
 
 
                          Mixers
Mixmor G-14
3
Garden City, GA
Florida Project
Mixmor HV-1
1
Garden City, GA
Florida Project
Mixmor HV-3
5
Garden City, GA
Florida Project
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



49

--------------------------------------------------------------------------------










                              Valves
4” WKM Air Actuated Ball Valve
1
Las Vegas, NV
Las Vegas Emulsion Project, Already shipped per Mike Hoist
 
 
 
 
 
 
 
 
                               Pumps
 
 
 
 
 
 
 
 
 
 
 
 
                      Misc. Equipment
Video Cameras
5
Las Vegas, NV
Las Vegas Emulsion Project, Already shipped per Mike Hoist
19” LCD Video Monitors
4
Las Vegas, NV
Las Vegas Emulsion Project, Already shipped per Mike Hoist
Quad Video Processors
2
Las Vegas, NV
Las Vegas Emulsion Project, Already shipped per Mike Hoist
2 Channel Fiber Optic Video Transmitter and Receiver
1
Las Vegas, NV
Las Vegas Emulsion Project, Already shipped per Mike Hoist
BOL Station Computer, Monitor & Printer
1
Las Vegas, NV
Las Vegas Emulsion Project, Already shipped per Mike Hoist
OPW Swivel Joints with Spring Swivels, Spring, Drop Swivels
3
Las Vegas, NV
Las Vegas Emulsion Project, Already shipped per Mike Hoist
OPW Downfeed Swivel with Drop Swive.
1
Las Vegas, NV
Las Vegas Emulsion Project, Already shipped per Mike Hoist
Portable EM skids
4
Las Vegas, NV
Las Vegas Emulsion Project, Already shipped per Mike Hoist
 
 
 
 
                     Mill Equipment
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
                Motors & Electrical
12 Unit Tank Level Display Pannel
1
Las Vegas, NV
Las Vegas Emulsion Project, Already shipped per Mike Hoist
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







50

--------------------------------------------------------------------------------









(Attachment VII)




Work                     Amount        Contractor         Location Project
Entrance Road & Fence
$ 111,550.90
Las Vegas Paving
Las Vegas, NV
Las Vegas Emulsion Project
Load Rack Scales
$ 126,723.00
Mettler-Toledo
Las Vegas, NV
Las Vegas Emulsion Project
Load Rack Structures (AC & Emulsion), water piping
$ 207,890.00
FHI
Las Vegas, NV
Las Vegas Emulsion Project
Entrance Landscaping
$ 4,830.00
Pyro Combustion
Las Vegas, NV
Las Vegas Emulsion Project
Load Rack Cameras
$ 5,865.00
Pyro Combustion
Las Vegas, NV
Las Vegas Emulsion Project
Ennis Real Fall Protection (1)
????
Fall Protection Systems
Ennis, TX
Ennis Rail Fall Protection Project - Ergon Does Not Agree
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(1)- Amount paid is a partial payment
 
 
 
 





51

--------------------------------------------------------------------------------





EXHIBIT B


FEES


Base Rental Fee:


Lessee shall pay to Lessor the monthly base rental fees for each Facility as set
forth on Exhibit B-1 hereto, payable in advance on or before the first day of
each month, commencing on June 1, 2009 (the "Base Rental Fee"). The Base Rental
Fee for any partial month during the Term shall be proportionately reduced to
reflect the actual time period. Concurrently with the execution of this
Agreement, Lessee has delivered to Lessor the first month's Base Rental Fee.


In addition to the Base Rental Fee, Lessee shall pay to Lessor an amount equal
to Property Taxes and Insurance Premiums (as hereafter defined) attributable to
the Leased Premises. Lessee shall pay Property Taxes on a monthly basis with
each monthly payment equal to 1/12 of the prior year's Property Taxes for the
Facility. After Property Taxes for the current year are paid, Lessee or Lessor,
as applicable, will pay the other party an amount equal to the difference of the
actual Property Taxes paid for such year and the aggregate monthly payments that
have been made by Lessee for such year. Lessor shall provide reasonable backup
documentation of Property Taxes and Insurance Premiums. For purposes of this
Exhibit B: "Insurance Premiums" shall mean premiums payable by Lessor for the
property insurance which Lessor is required to carry pursuant to Section 11.6
hereof.


Excess Throughput Fee:


Lessee shall also pay to Lessor a fee of *** and No/l00 Dollars ($***) per ton
(the "Excess Throughput Fee") of base asphalt product which is handled,
produced, sold or delivered from the Leased Premises by Lessee with respect to
each Facility that is in excess of the quantity of base asphalt product for such
Facility set forth on Exhibit B-1 hereto (the "Excess Throughput Quantity").
Excess Throughput Fees shall accrue annually (from the first day of each
Contract Year though the last day of each Contract Year), and shall be due on or
before the thirtieth (30th) day following the end of each Contract Year. Excess
Throughput Fees shall be subject to audit by Lessor.


For purposes of this Agreement, "Contract Year" means a period of 365
consecutive days commencing on the Effective Date and each successive period of
365 consecutive days during the Term of this Agreement with the exception of any
Contract Year in which February has 29 days when the period will be 366
consecutive days.


Utilities and Taxes:


Lessee is solely responsible for all utilities relating to the Facility and any
associated deposits and all such utilities shall be in Lessee's name. Lessee
will directly pay when due the actual cost of the utilities used at the
Facility. Lessee shall be solely responsible for all costs of manufacturing
finished asphalt products at the Facility.


Lessee shall be responsible for, and shall indemnify and hold Lessor harmless
from and against, all taxes, including but not limited to sales, use, personal
property and income (Lessee's) taxes generated from or otherwise related to
Lessee's use of the Facility(s).




52

--------------------------------------------------------------------------------




Adjustments:


All fees, including the Base Rental Fee, will be escalated May 15, 2010 and
every January 1st thereafter by the percentage change, if any, in the Consumer
Price Index - All Urban Consumers - all items less food and energy (U.S. city
average base 1982-84 = 100) ("CPI"), as published by the Bureau of Labor
Statistics of the United States Department of Labor, for the last two calendar
years for which data is available based on the average of the monthly CPI data
for November to October of the most current year available compared to the same
months of the prior year. In no event shall any of the fees de-escalate.




53

--------------------------------------------------------------------------------





EXHIBIT B-1


BASE RENTAL FEE AND EXCESS THROUGHPUT FEE BY FACILITY


Facility
Base Rental Fee
Per Month
Excess Throughput
Quantity (Tons)
Austin, TX
$***
***
Dodge City, KS
$***
***
Ennis, TX
$***
***
Fontana, CA
$***
***
Halstead, KS
$***
***
Las Vegas, NV
$***
***
Lawton, OK
$***
***
Little Rock, AR
$***
***
Memphis (EM), TN
$***
***
Reading, PA
$***
***
Salina, KS
$***
***
Salt Lake City, UT
$***
***
Woods Cross, UT
$***
***





54

--------------------------------------------------------------------------------





EXHIBIT C


OWNERS' POLICIES OF TITLE INSURANCE


1.
Owner's Policy of Title Insurance issued by Lawyers Title Insurance Corporation,
Policy Number B06-0113059, dated March 20, 2008, with respect to the Facility
located in Austin, Texas.



2.
Owner's Policy of Title Insurance issued by Lawyers Title Insurance Corporation,
Policy Number C34-0008894 (271574136), dated June 6, 2008, with respect to the
Facility located in Dodge City, Kansas.



3.
Owner's Policy of Title Insurance issued by Lawyers Title Insurance Corporation,
Policy Number B06-0113060, dated March 20, 2008, with respect to the Facility
located in Ennis, Texas.



4.
Owner's Policy of Title Insurance issued by Lawyers Title Insurance Corporation,
Policy/File Number 09220523, dated March 20, 2008, with respect to the Facility
located in Fontana, California.



5.
Owner's Policy of Title Insurance issued by Lawyers Title Insurance Corporation,
Policy Number C34-0008920 (280024136), dated May 30, 2008, with respect to the
Facility located in Halstead, Kansas.



6.
Owner's Policy of Title Insurance issued by Lawyers Title Insurance Corporation,
Policy/File Number 08501120, dated March 18, 2008, with respect to the Facility
located in Las Vegas, Nevada.



7.
Owner's Policy of Title Insurance issued by Lawyers Title Insurance Corporation,
Policy Number A 75-2887639, dated July 22, 2008, with respect to the facility
located in Lawton, Oklahoma.



8.
Owner's Policy of Title Insurance issued by Lawyers Title Insurance Corporation,
Policy Number A75-Z127831, dated March 19, 2008, with respect to the Facility
located in Little Rock, Arkansas.



9.
Owner's Policy of Title Insurance issued by Lawyers Title Insurance Corporation,
Policy Number C29-0158129, dated August 13, 2008, with respect to the Facility
located in Memphis (EM), Tennessee.



10.
Owner's Policy of Title Insurance issued by Lawyers Title Insurance Corporation,
Policy Number O-C29Z0-10617, dated May 7, 2008, with respect to the Facility
located in N. Salt Lake City, Utah.



11.
Owner's Policy of Title Insurance issued by Lawyers Title Insurance Corporation,
Policy Number 11-152-060, dated March 17, 2007, with respect to the Facility
located in Reading, Pennsylvania.



12.
Owner's Policy of Title Insurance issued by Lawyers Title Insurance Corporation,
Policy Number C34-0008921 (271573136), dated June 12, 2008, with respect to the
Facility located in Salina, Kansas.



13.
Owner's Policy of Title Insurance issued by Lawyers Title Insurance Corporation,
Policy Number O-C29Z0-10618, dated March 20, 2008, with respect to the Facility
located in Woods Cross, Utah.





55

--------------------------------------------------------------------------------





EXHIBIT D


GENERALIZED SCOPE OF WORK
BASELINE ENVIRONMENTAL SITE ASSESSMENTS
SEMMATERIALS ENERGY PARTNERS, L.L.C. ACQUISITIONS


The following summarizes a generalized scope of work for upcoming Phase I and
limited scope Phase II Environmental Site Assessments in general accordance with
ASTM standard's 1527-E-05 and E-1903-02 and EPA's All Appropriate Inquiry rule
(40 CFR 312). The results of Phase I/II assessment activities will be combined
to into a Baseline Environmental Site Assessment report or BESA organized as
outlined in the example table of contents provided in Attachment 1. The scope of
each BESA will include the following subject to site-specific conditions:


Phase I ESA Activities
1.
Provide site description and physical setting;

2.
Complete environmental liens review through database, legal records review, and
review of provided information & list environmental conditions or restrictions;

3.
Complete EDR Environmental Records Review and follow-up with onsite record's
review and interviews at local, state, and/or Federal regulatory agency if,
necessary;

4.
Collect historical aerial photographs from reliable sources in a scale adequate
to resolve potential onsite and neighboring property usage areas of concern over
the past 50 years or since its development. These areas could include, but are
not limited to, former surface impoundments, debris piles, container storage
areas, and areas of construction and demolition.

5.
Complete site reconnaissance and evaluate current site conditions as well as
attempt to determine or validate historical land usage practices both onsite and
on neighboring properties.

6.
Conduct & document telephone/in-person interviews with personnel knowledgeable
of current/past onsite and neighboring property usage practices.

7.
Establish, describe, and illustrate on a site plan all designated Areas of
potential Environmental Concern (AECs) as well as its subset of ASTM-defined
Recognized Environmental Conditions (RECs).

8.
As Phase I information evolves in advance of field mobilization, begin to
establish AECs and prepare a proposed Phase II sampling and analysis plan (SAP)
for review by Lessee. Lessee shall provide a copy of the SAP to Lessor and
provide Lessor at least five (5) business days' to review and provide comment on
the SAP in advance of any scheduled site visit.



Phase II ESA Activities
1.
Based on the information available during the first day of Phase I field
reconnaissance, submit a revised SAP with schematic for Lessee approval;
provided prior to approval Lessee shall consult with Lessor's representative
participating in the site visit concerning and revisions to the plans for soil
sampling and provided further that Lessor's representative shall have approval
rights with respect to any groundwater sampling, which approval shall be in
Lessor's sole discretion. Include boring location, depth intervals of interest,
number of samples, and constituents of concern (COCs). All testing may be
completing using EPA SW-846 test methods and a Level II QA/QC data deliverable.
CLP-level data packages may be collected from any site with historical solid
waste management units, underground storage tanks, and historical or active
remediation.

2.
Organize field visits with the flexibility to complete soil and any
Lessor-approved groundwater borings using a track-mounted Geoprobe 6620 or
similar or suitable for site-specific geologic conditions. Be prepared to drill
through (and repair) concrete and asphalt.

3.
All borings should be continuously sampled and logged to target depths using
Geoprobe Dual Case tools which is intended to avoid cross-contamination and
false positives.



56

--------------------------------------------------------------------------------




4.
Collect & log headspace readings from each interval using a Photo Ionization
Detector (PID).

5.
Samples should be collected from various points within a boring or AEC to
attempt to vertically- and horizontally-bound the impact. Borings that encounter
free phase non-aqueous liquids should be immediately plugged and abandoned by
grouting the hole with the dual cased system still in the hole. All other
borings should be grouted the same way upon reaching total depth unless the
boring is considered clean based on field screening.

6.
Groundwater samples should be collected using Geoprobe's grab groundwater
sampling system (GSP) unless site conditions or the magnitude of a problem
warrant the installation of either a temporary monitoring point (TMP). TMPs
should be installed through the dual casing using five feet of I inch I.D.
prepacked screen followed with two feet of sand and coated ¼ bentonite pellets.
Following the placement of the bentonite seal the casing can be pulled.

7.
Unless approved by Lessee, all borings and TMPs must be properly abandoned and
grouted to the surface.

8.
Field logs and log book shall be maintained in accordance with EPA Region IV
SOPs and submitted to Lessee with the final report.





57

--------------------------------------------------------------------------------

























Sample BESA Report


Table of Contents








--------------------------------------------------------------------------------





Sample BESA Report Table of Contents


TABLE OF CONTENTS [SAMPLE]


EXECUTIVE SUMMARY


1.0     INTRODUCTION
1.1    ORGANIZATION OF REPORT
1.2     FIELD METHODS AND PROCEDURES
1.2     DATA QUALITY OBJECTIVES


2.0     ASTM PHASE I ESA INTRODUCTION


2.1     GENERAL
2.1.2     Purpose
2.1.3     Scope of Services
2.1.4     Significant Assumptions
2.1.5     Limitations and Exceptions of Assessment
2.1.6     Special Terms and Conditions
2.1.7     User Reliance
2.1.8     EPA "All Appropriate Inquiry" Statutory Criteria Compliance


2.2     SITE DESCRIPTION AND PHYSICAL SETTING
2.2.1     Location and Legal Description
2.2.2     Site and Vicinity Characteristics
2.2.1     Surficial Characteristics/ Onsite Soil Examination
2.2.2     Geology and Hydrogeology
2.2.3     Radon
2.2.4     Wetlands
2.2.3     Current Uses of the Property
2.2.4     Current Uses of Adjoining Properties


2.3     USER PROVIDED INFORMATION
2.3.1     Title Records
2.3.2     Environmental Liens or Activity and Use Limitations
2.3.3     Specialized Knowledge
2.3.4     Valuation Reduction for Environmental Issues


2.4     RECORDS REVIEW
2.4.1     Standard Environmental Record Sources, Federal and State
2.4.1.1    National Priorities List
2.4.1.2    Resource Conservation and Recovery Act Corrective Action
Facilities
2.4.1.3    RCRA Treatment, Storage, and Disposal Facilities
2.4.1.4    CERCLA, NPL, and No Further Remedial Action Plan
2.4.1.5    Emergency Response Notification System
2.4.1.6    RCRIS Large Quantity Generator
2.4.1.7    RCRIS Small Quantity Generator
2.4.1.8    State Priority List
2.4.1.9    Solid Waste Landfills


Baseline Environmental Site Assessment Page i



--------------------------------------------------------------------------------




2.4.1.10    Leaking Underground Storage Tanks
2.4.1.11     Underground Storage Tanks
2.4.2    Physical Setting
2.4.2.1     Topographical Maps
2.4.2.2         Soil Survey
2.4.3    Historical Aerial Photograph Review
2.4.4     Historical Use Information/Past Uses of the Property
2.4.5     Historical Use Information/Past Uses of the Adjoining Properties
        
2.5     INFORMATION FROM SITE RECONNAISSANCE
2.5.1     Methodology and Limiting Conditions
2.5.2     General Site Setting
2.5.3     Exterior/Interior Observations
2.5.3.1     Hazardous Substances
2.5.3.2     Storage Tanks
2.5.3.3     Indication of PCBs
2.5.3.4     Indications of Waste Disposal
2.5.4     Additional Observations


2.6     INFORMATION FROM INTERVIEWS
2.6.1     Local Officials
2.6.2     State Officials


2.7     SUMMARY OF IDENTIFIED AREAS OF ENVIRONMENTAL CONCERN


3.0     PHASE II INVESTIGATION RESULTS
3.1     Introduction and Objective
3.2     Summary of Historical Investigation Data and AEQs
3.3     Phase II Investigative Strategy
3.3     Methods and Procedures
3.3.1     Soil Program
3.3.2     Groundwater Program
3.3.3     QA/QC
3.4     Site-Specific Physical Setting
3.4.1    Subsurface Geology
3.4.2     Hydrogeology
3.5     Soil Analytical Results
3.7     Groundwater Sampling and Analysis
3.8     Groundwater Analytical Results
3.9     QA/QC Results
3.10    Management of Investigative Derived Waste
3.11     Additional Services (if applicable)
3.11.1    Limited Asbestos Screening (or full Inspection)
3.11.2    Limited Lead-Based Paint Screening (or full Inspection)
3.11.3    Wetlands Review (or Wetlands Delineation)
3.11.4     NORM Review (or NORM Survey)    
3.11.5     Radon Gas Review (or Sampling)
3.11.6     NEPA Screening & Checklist (or NEPA Study)
3.11.7     Limited Compliance Screen & Checklist (or Environmental Compliance
Audit)


Baseline Environmental Site Assessment Page ii



--------------------------------------------------------------------------------






4.0     BESA SUMMARY AND CONCLUSIONS


5.0     RECOMMENDATIONS


7.0     DEVIATIONS


8.0     REFERENCES


9.0     SIGNATURES OF ENVIRONMENT AL PROFESSIONALS


10.0     QUALIFICATIONS OF ENVIRONMENTAL PROFESSIONALS




TABLES


TABLE 1    SUMMARY OF AECS
TABLE 2    SOIL ANALYTICAL RESULTS
TABLE 3    GROUNDWATER POTIENTIOMETRIC SURFACE DATA SHEET
TABLE 4    GROUNDWATER SAMPLING RESULTS
TABLE 5    ASBESTOS SURVEY ANALYTICAL RESULTS
TABLE 6    LEAD-BASE PAINT ANALYTICAL RESULTS




FIGURES


FIGURE 1    SITE TOPOGRAPHIC MAP
FIGURE 2    SITE LAY OUT AND VICINITY MAP w/ AECs
FIGURE 3    BORING LOCATION MAP w/ AECs
FIGURE 4    POTIENTIOMETRIC SURFACE MAP AND GROUNDWATER DATA




APPENDICES


APPENDIX A        SITE PHOTOGRAPHS
APPENDIX B        EDR NATIONAL AND STATE SITE ASSESSMENT RADIUS REPORT
APPENDIX C        SANBORN FIRE INSURANCE MAPS [LIST DATES]
APPENDIX D        AGENCY RECORDS/COMPLIANCE LETTERS
APPENDIX E        AERIAL PHOTOGRAPHS [LIST DATES]
APPENDIX F        CHAIN OF TITLE DOCUMENTATION
APPENDIX G        SUMMARY AND LOGS OF INTERVIEWS/COMMUNICATIONS
APPENDIX H        SOIL BORING LOGS
APPENDIX I        SOIL ANALYTICAL DATA
APPENDIX J        GROUNDWATER ANALYTICAL DATA
APPENDIX K        ASBESTOS ANALYTICAL DATA
APPENDIX L        LEAD-BASED PAINT ANALYTICAL DATA
APPENDIX M    OTHER ANALYTICAL DATA






Baseline Environmental Site Assessment Page iii

